
  Belize 1981 (rev. 2011)
  
  

  
  Subsequently amended 


Preamble


WHEREAS the people of Belize-







a.
affirm that the Nation of Belize shall be founded upon principles which acknowledge the supremacy of God, faith in human rights and fundamental freedoms, the position of the family in a society of free men and free institutions, the dignity of the human person and the equal and inalienable rights with which all members of the human family are endowed by their Creator;






b.
respect the principles of social justice and therefore believe that the operation of the economic system must result in the material resources of the community being so distributed as to subserve the common good, that there should be adequate means of livelihood for all, that labour should not be exploited or forced by economic necessity to operate in inhumane conditions but that there should be opportunity for advancement on the basis of recognition of merit, ability and integrity, that equal protection should be given to children regardless of their social status, and that a just system should be ensured to provide for education and health on the basis of equality;






c.
believe that the will of the people shall form the basis of government in a democratic society in which the government is freely elected by universal adult suffrage and in which all persons may, to the extent of their capacity, play some part in the institutions of national life and thus develop and maintain due respect for lawfully constituted authority;






d.
recognise that men and institutions remain free only when freedom is founded upon respect for moral and spiritual values and upon the rule of law;






e.
require policies of state which protect and safeguard the unity, freedom, sovereignty and territorial integrity of Belize; which eliminate economic and social privilege and disparity among the citizens of Belize whether by race, ethnicity, colour, creed, disability or sex; which ensures gender equality; which protect the rights of the individual to life, liberty, basic education, basic health, the right to vote in elections, the right to work and the pursuit of happiness; which protect the identity, dignity and social and cultural values of Belizeans, including Belize's indigenous peoples; which preserve the right of the individual to the ownership of private property and the right to operate private businesses; which prohibit the exploitation of man by man or by the state; which ensure a just system of social security and welfare; which protect the environment; which promote international peace, security and co-operation among nations, the establishment of a just and equitable international economic and social order in the world with respect for international law and treaty obligations in the dealings among nations;






f.
desire that their society shall reflect and enjoy the above mentioned principles, beliefs and needs and that their Constitution should therefore enshrine and make provisions for ensuring the achievement of the same in Belize;




NOW, THEREFORE, the following provisions shall have effect as the Constitution of Belize:



PART I. The State and the Constitution



1. The State




1. Belize shall be a sovereign democratic State of Central America in the Caribbean region.




2. Belize comprises the land and sea areas defined in Schedule 1 to this Constitution, which immediately before Independence Day constituted the colony of Belize.



2. Constitution is supreme law




1. This Constitution is the supreme law of Belize and if any other law is inconsistent with this Constitution that other law shall, to the extent of the inconsistency, be void.




2. The words “other law” occurring in subsection (1) above do not include a law to alter any of the provisions of this Constitution which is passed by the National Assembly in conformity with section 69 of the Constitution.



PART II. Protection of Fundamental Rights and Freedoms



3. Fundamental rights and freedoms


Whereas every person in Belize is entitled to the fundamental rights and freedoms of the individual, that is to say, the right, whatever his race, place of origin, political opinions, colour, creed or sex, but subject to respect for the rights and freedoms of others and for the public interest, to each and all of the following, namely-







a.
life, liberty, security of the person, and the protection of the law;






b.
freedom of conscience, of expression and of assembly and association;






c.
protection for his family life, his personal privacy, the privacy of his home and other property and recognition of his human dignity; and






d.
protection from arbitrary deprivation of property,




the provisions of this Part shall have effect for the purpose of affording protection to those rights and freedoms subject to such limitations of that protection as are contained in those provisions, being limitations designed to ensure that the enjoyment of the said rights and freedoms by any person does not prejudice the rights and freedoms of others or the public interest.



4. Protection of right to life




1. A person shall not be deprived of his life intentionally save in execution of the sentence of a court in respect of a criminal offence under any law of which he has been convicted.




2. A person shall not be regarded as having been deprived of his life in contravention of this section if he dies as the result of the use, to such extent and in such circumstances as are permitted by law, of such force as is reasonably justifiable-







a.
for the defence of any person from violence or for the defence of property;






b.
in order to effect a lawful arrest or to prevent the escape of a person lawfully detained;






c.
for the purpose of suppressing a riot, insurrection or mutiny; or






d.
in order to prevent the commission by that person of a criminal offence,




or if he dies as the result of a lawful act of war.



5. Protection of right to personal liberty




1. A person shall not be deprived of his personal liberty save as may be authorised by law in any of the following cases, that is to say:-







a.
in consequence of his unfitness to plead to a criminal charge or in execution of the sentence or order of a court, whether established for Belize or some other country, in respect of a criminal offence of which he has been convicted;






b.
in execution of the order of the Supreme Court or the Court of Appeal punishing him for contempt of the Supreme Court or the Court of Appeal or of another court or tribunal;






c.
in execution of the order of a court made to secure the fulfilment of any obligation imposed on him by law;






d.
for the purpose of bringing him before a court in execution of the order of a court;






e.
upon a reasonable suspicion of his having committed, or being about to commit, a criminal offence under any law;






f.
under the order of a court or with the consent of his parent or guardian, for his education or welfare during any period ending not later than the date when he attains the age of eighteen years;






g.
for the purpose of preventing the spread of an infectious or contagious disease;






h.
in the case of a person who is, or is reasonably suspected to be, of unsound mind, addicted to drugs or alcohol, or a vagrant, for the purpose of his care or treatment or the protection of the community;






i.
for the purpose of preventing his unlawful entry into Belize, or for the purpose of effecting his expulsion, extradition or other lawful removal from Belize or for the purpose of restraining him while he is being conveyed through Belize in the course of his extradition or removal as a convicted prisoner from one country to another; or






j.
to such extent as may be necessary in the execution of a lawful order requiring him to remain within a specified area within Belize, or prohibiting him from being within such an area, or to such extent as may be reasonably justifiable for the taking of proceedings against him with a view to the making of any such order or relating to such an order after it has been made, or to such extent as may be reasonably justifiable for restraining him during any visit that he is permitted to make to any part of Belize in which, in consequence of any such order, his presence would otherwise be unlawful.






2. Any person who is arrested or detained shall be entitled-







a.
to be informed promptly, and in any case no later than twenty-four hours after such arrest or detention, in a language he understands, of the reasons for his arrest or detention;






b.
to communicate without delay and in private with a legal practitioner of his choice and, in the case of a minor, with his parents or guardian, and to have adequate opportunity to give instructions to a legal practitioner of his choice;






c.
to be informed immediately upon his arrest of his rights under paragraph (b) of this subsection; and






d.
to the remedy by way of habeas corpus for determining the validity of his detention.






3. Any person who is arrested or detained-







a.
for the purpose of bringing him before a court in execution of the order of a court; or






b.
upon reasonable suspicion of his having committed, or being about to commit, a criminal offence under any law,




and who is not released, shall be brought before a court without undue delay and in any case not later than forty-eight hours after such arrest or detention.




4. Where any person is brought before a court in execution of the order of a court in any proceedings or upon suspicion of his having committed or being about to commit an offence, he shall not be thereafter further held in custody in connection with those proceedings or that offence save upon the order of a court.




5. If any person arrested or detained as mentioned in subsection (3) (b) of this section is not tried within a reasonable time, then without prejudice to any further proceedings that may be brought against him, he shall, unless he is released, be entitled to bail on reasonable conditions.




6. Any person who is unlawfully arrested or detained by any other person shall be entitled to compensation therefor from that other person or from any other person or authority on whose behalf that other person was acting:


Provided that no person shall be liable for any act done in the performance of a judicial function for which he would not be liable apart from this subsection.




7. For the purposes of subsection (1) (a) of this section, a person charged before a court with a criminal offence in respect of whom a special verdict has been returned that he was guilty of the act or omission charged but was insane when he did the act or made the omission shall be regarded as a person who has been convicted of a criminal offence and the detention of a person in consequence of such a verdict shall be regarded as detention in execution of the order of a court.



6. Protection of law




1. All persons are equal before the law and are entitled without any discrimination to the equal protection of the law.




2. If any person is charged with a criminal offence, then, unless the charge is withdrawn, the case shall be afforded a fair hearing within a reasonable time by an independent and impartial court established by law.




3. Every person who is charged with a criminal offence-







a.
shall be presumed to be innocent until he is proved or has pleaded guilty;






b.
shall be informed as soon as reasonably practicable, in a language that he understands, of the nature and particulars of the offence charged;






c.
shall be given adequate time and facilities for the preparation of his defence;






d.
shall be permitted to defend himself before the court in person or, at his own expense, by a legal practitioner of his own choice;






e.
shall be afforded facilities to examine in person or by his legal representative the witnesses called by the prosecution before the court, and to obtain the attendance and carry out the examination of witnesses to testify on his behalf before the court on the same conditions as those applying to witnesses called by the prosecution; and






f.
shall be permitted to have without payment the assistance of an interpreter if he cannot understand the language used at the trial,




and except with his own consent the trial shall not take place in his absence unless he so conducts himself as to render the continuance of the proceedings in his presence impracticable and the court has ordered him to be removed and the trial to proceed in his absence:


Provided that the trial may take place in his absence in any case in which it is so provided by a law under which he is entitled to adequate notice of the charge and the date, time and place of the trial and to a reasonable opportunity of appearing before the court.




4. A person shall not be held to be guilty of a criminal offence on account of any act or omission that did not, at the time it took place, constitute such an offence, and no penalty shall be imposed for any criminal offence that is severer in degree or description than the maximum penalty that might have been imposed for that offence at the time when it was committed.




5. A person who shows that he has been tried by a competent court for a criminal offence and either convicted or acquitted shall not again be tried for that offence or for any other criminal offence of which he could have been convicted at the trial for that offence, save upon the order of a superior court in the course of appeal or review proceedings relating to the conviction or acquittal.




6. A person who is tried for a criminal offence shall not be compelled to give evidence at the trial.




7. Any court or other authority prescribed by law for the determination of the existence or extent of any civil right or obligation shall be established by law and shall be independent and impartial; and where proceedings for such a determination are instituted by any person before such a court or other authority, the case shall be given a fair hearing within a reasonable time.




8. Except with the agreement of all the parties thereto, all proceedings of every court and proceedings for the determination of the existence or extent of any civil right or obligation before any other authority, including the announcement of the decision of the court or other authority, shall be held in public.




9. Nothing in subsection (8) of this section shall prevent the court or other adjudicating authority from excluding from the proceedings persons other than the parties thereto and the legal practitioners representing them to such extent as the court or other authority-







a.
may by law be empowered to do and may consider necessary or expedient in circumstances where publicity would prejudice the interests of justice or in interlocutory proceedings or in the interests of public morality, the welfare of persons under the age of eighteen years or the protection of the private lives of persons concerned in the proceedings; or






b.
may by law be empowered or required to do in the interests of defence, public safety or public order.






10. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of-







a.
subsection (3) (a) of this section to the extent that the law in question imposes upon any person charged with a criminal offence the burden of proving particular facts;






b.
subsection (3) (e) of this section to the extent that the law in question imposes reasonable conditions that must be satisfied if witnesses called to testify on behalf of an accused person are to be paid their expenses out of public funds; or






c.
subsection (5) of this section to the extent that the law in question authorises a court to try a member of a disciplined force for a criminal offence notwithstanding any trial and conviction or acquittal of that member under the disciplinary law of that force, so, however, that any court so trying such a member and convicting him shall in sentencing him to any punishment take into account any punishment awarded him under that disciplinary law.






11. In the case of any person who is held in lawful detention the provisions of subsection (2) and paragraphs (d) and (e) of subsection (3) of this section shall not apply in relation to his trial for a criminal offence under the law regulating the discipline of persons held in such detention.




12. In this section, "criminal offence" means a criminal offence under a law.



7. Protection from inhuman treatment


No person shall be subjected to torture or to inhuman or degrading punishment or other treatment.



8. Protection from slavery and forced labour




1. No person shall be held in slavery or servitude.




2. No person shall be required to perform forced labour.




3. For the purposes of this section, the expression "forced labour" does not include-







a.
any labour required in consequence of the sentence or order of a court;






b.
labour required of any person while he is lawfully detained that, though not required in consequence of the sentence or order of a court, is reasonably necessary in the interests of hygiene or for the maintenance of the place at which he is detained;






c.
any labour required of a member of a disciplined force in pursuance of his duties as such or, in the case of a person who has conscientious objections to service as a member of a naval, military or air force, any labour that that person is required by law to perform in place of such service; or






d.
any labour required during any period of public emergency or in the event of any accident or natural calamity that threatens the life and well-being of the community, to the extent that the requiring of such labour is reasonably justifiable in the circumstances of any situation arising or existing during that period or as a result of that accident or natural calamity, for the purpose of dealing with that situation.





9. Protection from arbitrary search or entry




1. Except with his own consent, a person shall not be subjected to the search of his person or his property or the entry by others on his premises.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes reasonable provision-







a.
that is required in the interests of defence, public safety, public order, public morality, public health, town and country planning, the development and utilisation of mineral resources or the development or utilisation of any property for a purpose beneficial to the community;






b.
that is required for the purpose of protecting the rights or freedoms of other persons;






c.
that authorises an officer or agent of the Government, a local government authority or a body corporate established by law for public purposes to enter on the premises of any person in order to inspect those premises or anything thereon for the purpose of any tax, rate or due or in order to carry out work connected with any property that is lawfully on those premises and that belongs to the Government or to that authority or body corporate, as the case may be; or






d.
that authorises, for the purpose of enforcing the judgment or order of the court in any civil proceedings, the search of any person or property by order of a court or entry upon any premises by such order.





10. Protection of freedom of movement




1. A person shall not be deprived of his freedom of movement, that is to say, the right to move freely throughout Belize, the right to reside in any part of Belize, the right to enter Belize, the right to leave Belize and immunity from expulsion from Belize.




2. Any restriction on a person's freedom of movement that is involved in his lawful detention shall not be held to be inconsistent with or in contravention of this section.




3. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes reasonable provision-







a.
for the imposition of restrictions on the movement or residence within Belize of any person or on any person's right to leave Belize that are required in the interests of defence, public safety or public order;






b.
for the imposition of restrictions on the movement or residence within Belize or on the right to leave Belize of persons generally or any class of persons in the interests of defence, public safety, public order, public morality or public health or, in respect of the right to leave Belize, of securing compliance with any international obligation of the Government;






c.
for the imposition of restrictions, by order of a court, on the movement or residence within Belize of any person or on any person's right to leave Belize either in consequence of his having been found guilty of a criminal offence under a law or for the purpose of ensuring that he appears before a court at a later date for trial of such a criminal offence or for proceedings preliminary to trial or for proceedings relating to his extradition or lawful removal from Belize;






d.
for the imposition of restrictions on the freedom of movement of any person who is not a citizen of Belize;






e.
for the imposition of restrictions on the acquisition or use by any person of land or other property in Belize;






f.
for the imposition of restrictions on the movement or residence within Belize or on the right to leave Belize of any officer in the public service that are required for the proper performance of his functions;






g.
for the removal of a person from Belize to be tried or punished in some other country for a criminal offence under the law of that other country or to undergo imprisonment in some other country in execution of the sentence of a court in respect of a criminal offence under a law of which he has been convicted; or






h.
for the imposition of restrictions on the right of any person to leave Belize that are required in order to secure the fulfilment of any obligation imposed on that person by law.






4. If any person whose freedom of movement has been restricted by virtue of such a provision as is referred to in subsection (3) (a) of this section so requests at any time during the period of that restriction not earlier than twenty-one days after the order was made or three months after he last made such a request, as the case may be, his case shall be reviewed by an independent and impartial tribunal presided over by a person appointed by the Chief Justice from among persons who are legal practitioners.




5. On any review by a tribunal in pursuance of subsection (4) of this section of the case  of any person whose freedom of movement has been restricted, the tribunal may make recommendations concerning the necessity or expediency of the continuation of that restriction to the authority by whom it was ordered and, unless it is otherwise provided by law, that authority shall be obliged to act in accordance with any such recommendations.



11. Protection of freedom of conscience




1. Except with his own consent, a person shall not be hindered in the enjoyment of his freedom of conscience, including freedom of thought and of religion, freedom to change his religion or belief and freedom, either alone or in community with others, and both in public and in private, to manifest and propagate his religion or belief in worship, teaching, practice and observance.




2. Except with his own consent (or, if he is a person under the age of eighteen years, the consent of his parent or guardian) a person attending any place of education, detained in any prison or corrective institution or serving in a naval, military or air force shall not be required to receive religious instruction or to take part in or attend any religious ceremony or observance if that instruction, ceremony or observance relates to a religion which is not his own.




3. Every recognised religious community shall be entitled, at its own expense, to establish and maintain places of education and to manage any place of education which it maintains; and no such community shall be prevented from providing religious instruction for persons of that community in the course of any education provided by that community whether or not it is in receipt of a government subsidy or other form of financial assistance designed to meet in whole or in part the cost of such course of education.




4. A person shall not be compelled to take any oath which is contrary to his religion or belief or to take any oath in a manner which is contrary to his religion or belief.




5. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision which is reasonably required-







a.
in the interests of defence, public safety, public order, public morality or public health;






b.
for the purpose of protecting the rights and freedoms of other persons, including the right to observe and practise any religion without the unsolicited intervention of members of any other religion; or






c.
for the purpose of regulating educational institutions in the interest of the persons who receive or may receive instruction in them.






6. References in this section to a religion shall be construed as including references to a religious denomination, and cognate expressions shall be construed accordingly.



12. Protection of freedom of expression




1. Except with his own consent, a person shall not be hindered in the enjoyment of his freedom of expression, including freedom to hold opinions without interference, freedom to receive ideas and information without interference, freedom to communicate ideas and information without interference (whether the communication be to the public generally or to any person or class of persons) and freedom from interference with his correspondence.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes reasonable provision-







a.
that is required in the interests of defence, public safety, public order, public morality or public health;






b.
that is required for the purpose of protecting the reputations, rights and freedoms of other persons or the private lives of persons concerned in legal proceedings, preventing the disclosure of information received in confidence, maintaining the authority and independence of the courts or regulating the administration or the technical operation of telephone, telegraphy, posts, wireless broadcasting, television or other means of communication, public exhibitions or public entertainments; or






c.
that imposes restrictions on officers in the public service that are required for the proper performance of their functions.





13. Protection of freedom of assembly and association




1. Except with his own consent, a person shall not be hindered in the enjoyment of his freedom of assembly and association, that is to say, his right to assemble freely and associate with other persons and in particular to form or belong to trade unions or other associations for the protection of his interests or to form or belong to political parties or other political associations.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes reasonable provision-







a.
that is required in the interests of defence, public safety, public order, public morality or public health;






b.
that is required for the purpose of protecting the rights or freedoms of other persons;






c.
that imposes restrictions on officers in the public service that are required for the proper performance of their functions; or






d.
that is required to prohibit any association the membership of which is restricted on grounds of race or colour.





14. Protection of right to privacy




1. A person shall not be subjected to arbitrary or unlawful interference with his privacy, family, home or correspondence, nor to unlawful attacks on his honour and reputation. The private and family life, the home and the personal correspondence of every person shall be respected.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision of the kind specified in subsection (2) of section 9 of this Constitution.



15. Protection of right to work




1. No person shall be denied the opportunity to gain his living by work which he freely chooses or accepts, whether by pursuing a profession or occupation or by engaging in a trade or business, or otherwise.




2. It shall not be inconsistent with subsection (1) of this section to require, as a condition for embarking upon or continuing work, the payment of professional fees, trade or business licence fees, or similar charges, or the possession of appropriate licences or qualifications.




3. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes reasonable provision-







a.
that is required in the interests of defence, public safety, public order, public morality or public health;






b.
that is required for the purpose of protecting the rights or freedoms of other persons; or






c.
for the imposition of restrictions on the right to work of any person who is not a citizen of Belize.





16. Protection from discrimination on the grounds of race, etc




1. Subject to the provisions of subsections (4), (5) and (7) of this section, no law shall make any provision that is discriminatory either of itself or in its effect.




2. Subject to the provisions of subsections (6), (7) and (8) of this section, no person shall be treated in a discriminatory manner by any person or authority.




3. In this section, the expression "discriminatory" means affording different treatment to different persons attributable wholly or mainly to their respective descriptions by sex, race, place of origin, political opinions, colour or creed whereby persons of one such description are subjected to disabilities or restrictions to which persons of another such description are not made subject or are accorded privileges or advantages which are not accorded to persons of another such description.




4. Subsection (1) of this section shall not apply to any law so far as that law makes provision-







a.
for the appropriation of public revenues or other public funds;






b.
with respect to persons who are not citizens of Belize;






c.
for the application, in the case of persons of any such description as is mentioned in subsection (3) of this section (or of persons connected with such persons), of the law with respect to adoption, marriage, divorce, burial, devolution of property on death or other like matters which is the personal law of persons of that description; or






d.
whereby persons of any such description as is mentioned in subsection (3) of this section may be subjected to any disability or restriction or may be accorded any privilege or advantage that, having regard to its nature and to special circumstances pertaining to those persons or to persons of any other such description, is reasonably justifiable.






5. Nothing contained in any law shall be held to be inconsistent with or in contravention of subsection (1) of this section to the extent that it makes provision with respect to standards or qualifications (not being standards or qualifications specifically relating to sex, race, place of origin, political opinions, colour or creed) to be required of any person who is appointed to or to act in any office or employment.




6. Subsection (2) of this section shall not apply to anything which is expressly or by necessary implication authorised to be done by any such provision of law as is referred to in subsection (4) or subsection (5) of this section.




7. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision whereby persons of any such description as is mentioned in subsection (3) of this section may be subjected to any restriction on the rights and freedoms guaranteed by sections 9, 10, 11, 12 and 13 of this Constitution, being such a restriction as is authorised by section 9(2), paragraph (a), (b) or (h) of section 10(3), section 11(5), section 12(2) or section 13(2), as the case may be.




8. Nothing contained in subsection (2) of this section shall affect any discretion relating to the institution, conduct or discontinuance of civil or criminal proceedings in any court that is vested in any person by or under this Constitution or any other law.



17. Protection from deprivation of property




1. No property of any description shall be compulsorily taken possession of and no interest in or right over property of any description shall be compulsorily acquired except by or under a law that-







a.
prescribes the principles on which and the manner in which reasonable compensation therefor is to be determined and given within a reasonable time; and






b.
secures to any person claiming an interest in or right over the property a right of access to the courts for the purpose of-









i.
establishing his interest or right (if any);






ii.
determining whether that taking of possession or acquisition was duly carried out for a public purpose in accordance with the law authorising the taking of possession or acquisition;






iii.
determining the amount of the compensation to which he may be entitled; and






iv.
enforcing his right to any such compensation.






2. Nothing in this section shall invalidate any law by reason only that it provides for the taking possession of any property or the acquisition of any interest in or right over property-







a.
in satisfaction of any tax, rate or due;






b.
by way of penalty for breach of the law or forfeiture in consequence of a breach of the law;






c.
by way of taking a sample for the purposes of any law;






d.
as an incident of any deposit required to be made with the Government of a reasonable number of copies of every book, magazine, newspaper or other printed work published in Belize;






e.
where the property consists of an animal, upon its being found trespassing or straying;






f.
as an incident of a lease, tenancy, mortgage, charge, bill of sale or any other right or obligation arising under a contract;






g.
by way of requiring persons carrying on business in Belize to deposit money with the Government or an agency of the Government for the purpose of controlling credit or investment in Belize;






h.
by way of the vesting and administration of trust property, enemy property, the property of deceased persons, persons of unsound mind or persons adjudged or otherwise declared bankrupt or the property of companies or other societies (whether incorporated or not) in the course of being wound up;






i.
in the execution of judgments or orders of courts;






j.
in consequence of any law with respect to the limitation of actions;






k.
by reason of its being in a dangerous state or injurious to the health of human beings, animals or plants;






l.
for the purpose of marketing property of that description in the common interests of the various persons otherwise entitled to dispose of that property; or






m.
for so long only as may be necessary for the purpose of an examination, investigation, trial or enquiry or, in the case of land, the carrying out on the land-









i.
of work of soil conservation or the conservation of other natural resources; or






ii.
of agricultural development or improvement which the owner or occupier of the land has been required and has without reasonable and lawful excuse refused or failed to carry out.






3. Subsection (1) of this section does not apply to petroleum, minerals and accompanying substances, in whatever physical state, located on or under the territory of Belize (whether under public, private or community ownership) or the exclusive economic zone of Belize, the entire property in and control over which are exclusively vested, and shall be deemed always to have been so vested, in the Government of Belize:


Provided that nothing in this subsection shall affect the right of the owner of any private land beneath which any petroleum deposits are located to receive royalty from the Government, as provided in the Petroleum Act and the regulations made thereunder, existing at the commencement of the Belize Constitution (Sixth Amendment) Act.




4. For the purpose of subsection (3) above, the terms “petroleum” and “minerals” shall have the meanings as are or may be ascribed to them by any law.



18. Provisions for periods of public emergency




1. In this Part, "period of public emergency" means any period during which-







a.
Belize is engaged in any war; or






b.
there is in force a proclamation by the Governor-General declaring that a state of public emergency exists; or






c.
there is in force a resolution of the National Assembly declaring that democratic institutions in Belize are threatened by subversion.






2. The Governor-General may, by proclamation which shall be published in the Gazette, declare that a state of public emergency exists for the purposes of this Part.




3. A proclamation made by the Governor-General under subsection (2) of this section shall not be effective unless it contains a declaration that the Governor-General is satisfied-







a.
that a state of war between Belize and another State is imminent or that a public emergency has arisen as a result of the occurrence of any earthquake, hurricane, flood, fire, outbreak of pestilence, outbreak of infectious disease, or other similar calamity; or






b.
that action has been taken or is immediately threatened by any person or body of persons of such a nature and on so extensive a scale as to be likely to endanger the public safety or to deprive the community, or any substantial portion of the community, of supplies or services essential to life.






4. A proclamation made under subsection (2) of this section may be made so as to apply only to such part of Belize as may be specified in the proclamation (in this subsection called "the emergency area"), in which case regulations made under subsection (9) of this section shall except as otherwise expressly provided in such regulations have effect only in the emergency area.




5. A proclamation made by the Governor-General for the purposes of and in accordance with this section-







a.
shall, unless previously revoked, remain in force for a period not exceeding one month;






b.
may be extended from time to time by a resolution passed by the National Assembly for further periods, not exceeding in respect of each such extension a period of twelve months; and






c.
may be revoked at any time by a resolution of the National Assembly.






6. A resolution of the National Assembly passed for the purposes of subsection (1) (c) of this section shall remain in force for two months or such shorter period as may be specified therein:


Provided that any such resolution may be extended from time to time by a further such resolution, each extension not exceeding two months from the date of the resolution effecting the extension; and any such resolution may be revoked at any time by a further resolution.




7. A resolution of the National Assembly for the purposes of subsection (1) (c) of this section, and a resolution of the National Assembly extending or revoking any such resolution, shall not be passed unless it is supported by the votes of two-thirds of the members of the House of Representatives present and voting.




8. Any provision of this section that a proclamation or resolution shall lapse or cease to be in force at any particular time is without prejudice to the making of a further such proclamation or resolution whether before or after that time.




9. During any period of public emergency, the following provisions shall have effect-







a.
the Governor-General may make such regulations as are necessary or expedient for securing public safety, the defence of Belize, the maintenance of public order and the suppression of mutiny, rebellion and riot, and for maintaining supplies and services essential to the life of the community;






b.
any such regulations may empower such authorities or persons as may be specified in the regulations to make orders and rules for any of the purposes for which such regulations are authorised by this subsection to be made and may contain such incidental and supplementary provisions as are necessary or expedient for the purposes of the regulations;






c.
any such regulations or any order or rule made in pursuance of such regulations may amend or suspend the operation of any law and shall have effect notwithstanding anything inconsistent therewith contained in any law;






d.
in this subsection, "law" does not include this Constitution or any provision thereof or any law that alters this Constitution or any provision thereof.






10. Nothing contained in or done under the authority of any law (including any regulations made under subsection (9) of this section) shall be held to be inconsistent with or in contravention of section 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, or 17 of this Constitution to the extent that the law in question makes in relation to any period of public emergency provision, or authorises the doing during any such period of anything, that is reasonably justifiable in the circumstances of any situation arising or existing during the period for the purpose of dealing with that situation.



19. Protection of persons detained under emergency laws




1. When a person is detained by virtue of a law that authorises the taking during a period of public emergency of measures that are reasonably justifiable for the purpose of dealing with the situation that exists in Belize during that period, the following provisions shall apply, that is to say-







a.
he shall, with reasonable promptitude and in any case not more than seven days after the commencement of his detention, be informed in a language that he understands of the grounds upon which he is detained and furnished with a written statement in English specifying the particulars of those grounds;






b.
not more than fourteen days after the commencement of his detention, a notification shall be published in the Gazette stating that he has been detained and giving particulars of the provision of law under which his detention is authorised;






c.
not more than one month after the commencement of his detention and thereafter during his detention at intervals of not more than three months, his case shall be reviewed by an independent and impartial tribunal established by law and presided over by a person appointed by the Chief Justice from among persons who are legal practitioners;






d.
he shall be afforded reasonable facilities for private communication and consultation with a legal practitioner of his own choice who shall be permitted to make representations to the tribunal appointed for the review of the case of the detained person; and






e.
at the hearing of his case by the tribunal appointed for the review of his case he shall be permitted to appear in person or to be represented by a legal practitioner of his own choice.






2. On any review by a tribunal in pursuance of this section of the case of a detained person, the tribunal may make recommendations concerning the necessity or expediency of continuing his detention to the authority by which it was ordered but, unless it is otherwise provided by law, that authority shall not be obliged to act in accordance with any such recommendations.




3. Nothing contained in subsection (1) (d) or subsection (1) (e) of this section shall be construed as entitling a person to legal representation at public expense.



20. Enforcement of protective provisions




1. If any person alleges that any of the provisions of sections 3 to 19 inclusive of this Constitution has been, is being or is likely to be contravened in relation to him (or, in the case of a person who is detained, if any other person alleges such a contravention in relation to the detained person), then, without prejudice to any other action with respect to the same matter which is lawfully available, that person (or that other person) may apply to the Supreme Court for redress.




2. The Supreme Court shall have original jurisdiction-







a.
to hear and determine any application made by any person in pursuance of subsection (1) of this section; and






b.
to determine any question arising in the case of any person which is referred to it in pursuance of subsection (3) of this section,




and may make such declarations and orders, issue such writs and give such directions as it may consider appropriate for the purpose of enforcing or securing the enforcement of any of the provisions of sections 3 to 19 inclusive of this Constitution.




3. If in any proceedings in any court (other than the Court of Appeal or the Supreme Court or a court-martial) any question arises as to the contravention of any of the provisions of sections 3 to 19 inclusive of this Constitution, the person presiding in that court may, and shall, if any party to the proceedings so requests, refer the question to the Supreme Court unless, in his opinion, the raising of this question is merely frivolous or vexatious.




4. Any person aggrieved by any determination of the Supreme Court under this section may appeal therefrom to the Court of Appeal.




5. Where any question is referred to the Supreme Court in pursuance of subsection (3) of this section, the Supreme Court shall give its decision upon the question and the court in which the question arose shall dispose of the case in accordance with that decision or, if that decision is the subject of an appeal to the Court of Appeal or to the Caribbean Court of Justice, in accordance with the decision of the Court of Appeal or, as the case may be, of the Caribbean Court of Justice.




6. Notwithstanding the validity of any law under section 9(2), 10(3), 11(5), 12(2), 13(2) or 16(4)(d) of this Constitution, any act or thing done under the authority of such law shall be unlawful if such act or thing is shown not to be reasonably required in the actual circumstances in which it is done.




7. The Supreme Court shall have such powers in addition to those conferred by this section as may be conferred on it by the National Assembly for the purpose of enabling it more effectively to exercise the jurisdiction conferred on it by this section.




8. The Chief Justice may make rules with respect to the practice and procedure of the Supreme Court in relation to the jurisdiction and powers conferred on it by or under this section (including rules with respect to the time within which applications may be brought and references shall be made to the Supreme Court).



21. Protection of existing laws


Nothing contained in any law in force immediately before Independence Day nor anything done under the authority of any such law shall, for a period of five years after Independence Day, be held to be inconsistent with or done in contravention of any of the provisions of this Part.



22. Interpretation and savings




1. In this Part, unless the context otherwise requires-







•
"contravention", in relation to any requirement, includes a failure to comply with that requirement, and cognate expressions shall be construed accordingly;






•
"court" means any court of law having jurisdiction in Belize other than a court established by a disciplinary law, and includes Her Majesty in Council and in sections 4 and 8 of this Constitution a court established by a disciplinary law;






•
"disciplinary law" means a law regulating the discipline of any disciplined force;






•
"disciplined force" means-









a.
a naval, military or air force;






b.
the Belize Police Department;






c.
a prison service; or






d.
any such other force or service as may be prescribed by the National Assembly;






•
"legal practitioner" means a person admitted and enrolled as an attorney-at-law under the laws of Belize;






•
"member", in relation to a disciplined force, includes any person who, under the law regulating the discipline of that force, is subject to that discipline.






2. In relation to any person who is a member of a disciplined force of Belize, nothing contained in or done under the authority of the disciplinary law of that force shall be held to be inconsistent with or in contravention of any of the provisions of this Part other than sections 4, 7 and 8 of this Constitution.




3. In relation to any person who is a member of a disciplined force of a country other than Belize that is lawfully present in Belize, nothing contained or done under the authority of the disciplinary law of that force shall be held to be inconsistent with or in contravention of any of the provisions of this Part.



PART III. Citizenship



23. Persons who become citizens on Independence Day




1. Every person born in Belize, immediately before Independence Day, shall become a citizen of Belize on Independence Day.




2. Every person who, immediately before Independence Day, is a citizen of the United Kingdom and Colonies-







a.
having become such a citizen under the British Nationality Act 1948 by virtue of his having been naturalised in Belize as a British subject before that Act came into force; or






b.
having while resident in Belize become such a citizen by virtue of his having been naturalised or registered under that Act,




shall become a citizen of Belize on Independence Day.




3. Every person born outside Belize, before Independence Day, shall become a citizen of Belize on Independence Day if his father or mother becomes, or would but for his death or the renunciation of his citizenship have become, a citizen of Belize by virtue of subsection (1) or (2) of this section.




4. Every person born outside Belize before Independence Day shall become a citizen of Belize on Independence Day if one of his grandparents becomes, or would but for his death or renunciation of his citizenship have become, a citizen of Belize by virtue of subsection (1) or (2) of this section.




5. Every woman shall become a citizen of Belize on Independence Day if immediately before Independence Day, she is married to a person who becomes or, but for his death or the renunciation of his citizenship, would have become a citizen of Belize by virtue of subsection (1), (2), (3) or (4) of this section.




6. In this section, "the British Nationality Act 1948" includes any Act of the Parliament of the United Kingdom amending that Act.



24. Persons born in Belize on or after Independence Day


Every person born in Belize on or after Independence Day shall become a citizen of Belize at the date of his birth:


Provided that a person shall not become a citizen of Belize by virtue of this section if at the time of his birth-







a.
neither of his parents is a citizen of Belize and his father or mother possesses such immunity from suit and legal process as is accorded to the envoy of a foreign sovereign power accredited to Belize; or






b.
his father or mother is a citizen of a country with which Belize is at war and the birth occurs in a place then under occupation by that country.





25. Persons born outside Belize on or after Independence Day


A person born outside Belize on or after Independence Day shall become a citizen of Belize at the date of his birth if, at that date, his father or mother is a citizen of Belize.



26. Registration




1. The following persons may, upon making application at any time after Independence Day, be registered as citizens of Belize-







a.
any person who is married to a citizen of Belize;






b.
any person who has been resident continuously in Belize for a period of five years immediately before the date of his application.






2. The National Assembly shall prescribe by law the procedure for making and determining applications, and the conditions to be fulfilled by persons making applications, for registration under this section.




3. A person registered as a citizen of Belize under this section shall become a citizen of Belize on the date on which he is so registered.



27. Dual nationality


A citizen of Belize by birth or descent who acquires the citizenship of any other country may, if the laws of the other country so permit and at his option, retain his citizenship of Belize.



28. Citizenship legislation




1. The National Assembly may make provision, not inconsistent with this Part, in respect of citizenship, including provision for-







a.
the acquisition of citizenship of Belize by persons who are not eligible or who are no longer eligible to become citizens of Belize under this Part;






b.
revoking the citizenship of any person referred to in section 26 (1) of this Constitution;






c.
the renunciation by any person of his citizenship of Belize.






2. Paragraph (a) of subsection (1) of this section shall not be construed as allowing the National Assembly to make legislation for the acquisition of citizenship of Belize by any person who makes a substantial contribution to the economy and/or well-being of Belize or who has rendered distinguished service to Belize.



29. Interpretation




1. For the purposes of this Part, subject to sections 24 and 25, a person born aboard a ship or aircraft registered in Belize, or aboard an unregistered ship or aircraft of the Government of Belize, shall not be deemed to have been born in Belize.




2. Any reference in this Part to the national status of the father of a person at the time of that person's birth shall, in relation to a person born after the death of his father, be construed as a reference to the national status of the father at the time of the father's death; and where that death occurred before Independence Day and the birth occurred on or after Independence Day the national status that the father would have had if he had died on Independence Day shall be deemed to be his national status at the time of his death.




3. No person shall be entitled under the provisions of this Part to be a citizen of Belize or be granted citizenship of Belize if such person shows any allegiance to or is a citizen of a country which does not recognise the independence, sovereignty or territorial integrity of Belize:


Provided that the Minister may in his discretion grant Belizean citizenship to persons falling under this subsection who would otherwise be entitled to such citizenship under the provisions of sections 23 and 25 of this Constitution.




4. Where a person born outside Belize is entitled to be a citizen of Belize under the provisions of this Part, the right to Belizean citizenship shall not be deemed to accrue upon the conditions giving rise to such entitlement arising but the citizenship shall be sought for by the person entitled to or on his behalf and obtained by the grant by the Minister of proper certification affirming his citizenship.




5. Where a person claiming citizenship by birth, descent or registration makes an application or request for the grant of citizenship the stay of such person in Belize shall not be considered illegal under the provisions of any law for so long and only for so long as such stay is necessary for the disposal of his application. His right of abode, or that of his wife or dependents if any under the age of eighteen years, shall not be affected pending the disposal of his application.



PART IV. The Governor-General



30. Establishment of office


There shall be a Governor-General of Belize who shall be a citizen of Belize appointed by Her Majesty and shall hold office during Her Majesty's pleasure and who shall be Her Majesty's representative in Belize.



31. Acting Governor-General




1. During any period when the office of Governor-General is vacant or the holder of the office of Governor-General is absent from Belize or is for any other reason unable to perform the functions of his office those functions shall be performed by such person as Her Majesty may appoint.




2. Any such person as aforesaid shall not continue to perform the functions of the office of Governor-General if the holder of the office of Governor-General or some other person having a prior right to perform the functions of that office has notified him that he is about to assume or resume those functions.




3. The holder of the office of Governor-General shall not, for the purposes of this section, be regarded as absent from Belize or as unable to perform the functions of his office-







a.
by reason that he is in passage from one part of Belize to another; or






b.
at any time when there is a subsisting appointment of a deputy under section 33 of this Constitution.





32. Oath to be taken by Governor-General


A person appointed to hold the office of Governor-General shall, before entering upon the duties of that office, take and subscribe the oath of allegiance and office.



33. Deputy to Governor-General




1. Whenever the Governor-General-







a.
has occasion to be absent from the seat of government but not from Belize;






b.
has occasion to be absent from Belize for a period which he considers, acting in his own deliberate judgment, will be of short duration; or






c.
is suffering from an illness which he considers, acting in his own deliberate judgment, will be of short duration,




he may, acting in accordance with the advice of the Prime Minister, appoint any person in Belize to be his deputy during such absence or illness and in that capacity to perform on his behalf such of the functions of the office of Governor-General as may be specified in the instrument by which he is appointed.




2. The power and authority of the Governor-General shall not be abridged, altered or in any way affected by the appointment of a deputy under this section, and, subject to the provisions of this Constitution, a deputy shall conform to and observe all instructions that the Governor-General, acting in his own deliberate judgment, may from time to time address to him:


Provided that the question whether or not a deputy has conformed to and observed any such instructions shall not be enquired into by any court of law.




3. A person appointed as deputy under this section shall hold that appointment for such period as may be specified in the instrument by which he is appointed, and his appointment may be revoked at any time by the Governor-General, acting in accordance with the advice of the Prime Minister.



34. Exercise of Governor-General's functions




1. In the exercise of his functions the Governor-General shall act in accordance with the advice of the Cabinet or a Minister acting under the general authority of the Cabinet except in cases where he is required by this Constitution or any other law to act in accordance with the advice of, or after consultation with, any person or authority other than the Cabinet or in his own deliberate judgment.




2. Any reference in this Constitution to the functions of the Governor-General shall be construed as a reference to his powers and duties in the exercise of the executive authority of Belize and to any other powers and duties conferred or imposed on him as Governor-General by or under this Constitution or any other law.




3. Where by this Constitution the Governor-General is required to perform any function after consultation with any person or authority he shall not be obliged to exercise that function in accordance with the advice of that person or authority.




4. Where by this Constitution the Governor-General is required to perform any function in accordance with the advice of, or after consultation with, any person or authority, the question whether the Governor-General has so exercised that function shall not be enquired into by any court of law.



35. Governor-General to be informed concerning matters of government


The Prime Minister shall keep the Governor-General fully informed concerning the general conduct of the government of Belize and shall furnish the Governor-General with such information as he may request with respect to any particular matter relating to the government of Belize.



PART V. The Executive



36. Executive authority




1. The executive authority of Belize is vested in Her Majesty.




2. Subject to the provisions of this Constitution, the executive authority of Belize may be exercised on behalf of Her Majesty by the Governor-General either directly or through officers subordinate to him.




3. Nothing in this section shall prevent the National Assembly from conferring functions on persons or authorities other than the Governor-General.



37. Prime Minister




1. There shall be a Prime Minister of Belize who shall be appointed by the Governor-General.




2. Whenever the Governor-General has occasion to appoint a Prime Minister he shall appoint a member of the House of Representatives who is the leader of the political party which commands the support of the majority of the members of that House; and if no political party has an overall majority, he shall appoint a member of that House who appears to him likely to command the support of the majority of the members of that House.


Provided that no person shall be appointed as a Prime Minister who has previously held the office of the Prime Minister for three parliamentary terms, either consecutively or in the aggregate; and for this purpose, the expression “parliamentary term” shall mean the period commencing on the date of the first sitting of the National Assembly after a general election and expiring at the date of the next ensuing dissolution of the National Assembly.




3. If occasion arises for making an appointment to the office of Prime Minister while the National Assembly is dissolved, then, notwithstanding the provisions of subsection (2) of this section, a person who was a member of the House of Representatives immediately before the dissolution may be appointed as Prime Minister.




4. The Governor-General shall remove the Prime Minister from office if a resolution of no confidence in the Government is passed by the House of Representatives and the Prime Minister does not within seven days either resign from his office or advise the Governor-General to dissolve the National Assembly.




5. The office of Prime Minister shall also become vacant-







a.
if the holder of the office ceases to be a member of the House of Representatives otherwise than by reason of the dissolution of the National Assembly;






b.
if, by virtue of section 59(3) of this Constitution, he is required to cease to perform his functions as a member of the House; or






c.
if he is informed by the Governor-General that the Governor-General is, in accordance with subsection (2) or (3) of this section, about to reappoint him as Prime Minister or to appoint another person as Prime Minister.






6. In exercise of the powers conferred on him by this section, the Governor-General shall act in his own deliberate judgment.



38. Deputy Prime Minister


The Governor-General shall, acting in accordance with the advice of the Prime Minister, designate a Minister as Deputy Prime Minister to whom the Prime Minister may from time to time depute such of his functions as he may specify.



39. Performance of functions of Prime Minister during absence or illness




1. Whenever the Prime Minister is absent from Belize or is by reason of illness unable to perform the functions conferred on him in accordance with this Constitution, those functions (other than the functions conferred by this section) shall be performed-







a.
by the Deputy Prime Minister; or






b.
in the absence of the Deputy Prime Minister or if he too is likewise unable to perform those functions, by such other Minister as the Governor-General may authorise for that purpose.






2. The Deputy Prime Minister shall cease to perform the functions of the Prime Minister when he is informed by the Governor-General that the Prime Minister is about to resume those functions.




3. A Minister authorised to perform the functions of the Prime Minister under subsection (1) (b) of this section shall cease to perform those functions when he is informed by the Governor-General that the Deputy Prime Minister is about to assume, or that the Prime Minister is about to resume, those functions.




4. The powers of the Governor-General under this section shall be exercised by him in accordance with the advice of the Prime Minister:


Provided that if the Governor-General, acting in his own deliberate judgment, considers that it is impracticable to obtain the advice of the Prime Minister owing to the absence or illness of the Prime Minister he may exercise those powers-







a.
in accordance with the advice of the Deputy Prime Minister; or






b.
if he likewise considers it impracticable to obtain the advice of the Deputy Prime Minister, in his own deliberate judgment.





40. Ministers of Government




1. There shall be, in addition to the office of Prime Minister, such other offices of Minister of the Government as may be established by the National Assembly or, subject to the provisions of any law enacted by the National Assembly, by the Governor-General, acting in accordance with the advice of the Prime Minister.




2. Appointments to the office of Minister shall be made by the Governor-General, acting in accordance with the advice of the Prime Minister, from among members of the House of Representatives and of the Senate:


Provided that persons holding the office of Speaker of the House of Representatives or President of the Senate may not be appointed to the office of Minister:


Provided further that the Cabinet shall be comprised of-







a.
not more than two-thirds of the elected Members of the party that obtains the majority seats in the House of Representatives following the holding of a general election; and






b.
not more than four Senators.




Provided further that, subject to section 42(3) of this Constitution, a national of Belize may be appointed as Attorney General whether or not that person is a member of either House of the National Assembly.




3. If occasion arises for making an appointment to the office of Minister while the National Assembly is dissolved, then, notwithstanding the provisions of subsection (2) of this section, a person who was a member of the House of Representatives or of the Senate immediately before the dissolution may be appointed as Minister.




4. The office of any Minister shall become vacant-







a.
if the holder of the office ceases to be a member of the House of Representatives or of the Senate otherwise than by reason of the dissolution of the National Assembly;






b.
if, by virtue of section 59 (3) or 64 (3) of this Constitution, he is required to cease to perform his functions as a member of the House of Representatives or of the Senate;






c.
if the Governor-General, acting in accordance with the advice of the Prime Minister, so directs;






d.
if the Prime Minister resigns from office within seven days after a resolution of no confidence in the Government has been passed by the House of Representatives or is removed from office under section 37 (4) of this Constitution; or






e.
on the appointment of any person to the office of Prime Minister.






4A. Paragraphs (a) and (b) of subsection (4) of this section shall not apply to the office of the Attorney General where the Attorney General is appointed from outside the membership of either House of the National Assembly.




5. In this section, "Minister" means a Minister of the Government other than the Prime Minister.



41. Allocation of portfolios to Ministers




1. The Governor-General, acting in accordance with the advice of the Prime Minister, may, by directions in writing, assign to the Prime Minister or any other Minister responsibility for any business of the Government, including the administration of any department of Government:


Provided that responsibility for finance shall be assigned to a Minister who is a member of the House of Representatives.




2. Where a Minister has been charged with responsibility for any department of government, he shall exercise general direction and control over that department of government.



42. Attorney-General




1. The Attorney-General shall be the principal legal adviser to the Government.




2. The office of Attorney-General shall be the office of a Minister, with responsibility for the administration of legal affairs in Belize.




3. No person shall be qualified to hold the office of Attorney-General unless he is a person who has for at least five years been entitled to practise as an advocate in a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or in the Republic of Ireland or a court having jurisdiction in appeals from any such court.




4. If a person holding the office of Attorney-General is for any reason unable to perform the functions conferred on him by or under any law, those functions may be performed by such other person, being a person qualified as aforesaid (whether or not that person is a member of either House of the National Assembly), as the Governor-General, acting in accordance with the advice of the Prime Minister, may direct.




5. Legal proceedings for or against the State shall be taken, in the case of civil proceedings, in the name of the Attorney-General and, in the case of criminal proceedings, in the name of the Crown.



43. Performance of functions of Ministers during absence or illness




1. Whenever a Minister other than the Prime Minister is absent from Belize or is within Belize but by leave of the Governor-General is not performing the functions of his office or by reason of illness is unable to perform those functions, the Governor-General may authorize some other Minister to perform those functions or may appoint a member of the House of Representatives or of the Senate to be a temporary Minister in order to perform those functions; and that Minister may perform those functions until his authority or, as the case may be, his appointment is revoked by the Governor-General or he vacates office as a Minister under section 40(4) of this Constitution.




2. The powers of the Governor-General under this section shall be exercised by him in accordance with the advice of the Prime Minister:


Provided that if the Governor-General, acting in his own deliberate judgment, considers that it is impracticable to obtain the advice of the Prime Minister owing to his absence or illness he may exercise those powers in accordance with the advice of the Deputy Prime Minister.



44. Cabinet




1. There shall be a Cabinet of Ministers for Belize which shall consist of the Prime Minister and the other Ministers:


Provided that a Minister of State appointed under section 45 shall not be a member of Cabinet but may attend Cabinet meetings upon the invitation of the Prime Minister.




2. The Cabinet shall be the principal executive instrument of policy with general direction and control of the Government and shall be collectively responsible to the National Assembly for any advice given to the Governor-General by or under the general authority of the Cabinet and for all things done by or under the authority of any Minister in the execution of his office.




3. The provisions of subsection (2) of this section shall not apply in relation to-







a.
the appointment and removal from office of Ministers and Ministers of State, the assignment of responsibility to any Minister under section 41 of this Constitution, or the authorisation of another Minister to perform the functions of the Prime Minister during absence or illness; or






b.
the dissolution of the National Assembly.






4. Whenever practicable the Prime Minister shall attend and preside at all Cabinet meetings; at a meeting of the Cabinet from which the Prime Minister is absent, any other Minister appointed by him for the purpose shall preside.



45. Ministers of State




1. The Governor-General, acting in accordance with the advice of the Prime Minister, may appoint Ministers of State from among the members of the House of Representatives or of the Senate to assist Ministers in the performance of their duties.




2. The office of a Minister of State shall become vacant-







a.
if the holder of the office ceases to be a member of the House of Representatives or of the Senate otherwise than by reason of the dissolution of the National Assembly;






b.
if, by virtue of section 59(3) or 64(3) of this Constitution, he is required to cease to perform his functions as a member of the House of Representatives or of the Senate;






c.
if the Governor-General, acting in accordance with the advice of the Prime Minister, so directs;






d.
if the Prime Minister resigns from office within seven days after a resolution of no confidence in the Government has been passed by the House of Representatives or is removed from office under section 37(4) of this Constitution; or






e.
on the appointment of any person to the office of Prime Minister.





46. Oath to be taken by Minister, etc


A Minister or a Minister of State shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.



47. Leader of the Opposition




1. There shall (except at times when there are no members of the House of Representatives who do not support the Government) be a Leader of the Opposition who shall be appointed by the Governor-General.




2. Whenever there is occasion for the appointment of a Leader of the Opposition the Governor-General shall appoint the member of the House of Representatives who appears to him most likely to command the support of a majority of the members of the House who do not support the Government; or, if no member of the House appears to him to command such support, the member of the House who appears to him to command the support of the largest single group of members of the House who do not support the Government.




3. If occasion arises to appoint a Leader of the Opposition during the period between a dissolution of the National Assembly and the day on which the ensuing election of members of the House of Representatives is held, an appointment may be made as if the National Assembly had not been dissolved.




4. The office of Leader of the Opposition shall become vacant-







a.
if the holder of the office ceases to be a member of the House of Representatives otherwise than by reason of a dissolution of the National Assembly;






b.
if by virtue of section 59(3) of this Constitution, he is required to cease to perform his functions as a member of the House; or






c.
if he is removed from office by the Governor-General under the provisions of subsection (5) of this section.






5. If it appears to the Governor-General that the Leader of the Opposition is no longer able to command the support of a majority of the members of the House of Representatives who do not support the Government or (if no member of the House appears to him to be able to command such support) the support of the largest single group of members of the House who do not support the Government, he shall remove the Leader of the Opposition from office.




6. Subject to the provisions of section 61(3)(b) of this Constitution, during any period in which there is a vacancy in the office of Leader of the Opposition, the provisions of this Constitution containing the requirement that action shall be taken in accordance with the advice of, or after consultation with, or with the concurrence of, the Leader of the Opposition shall have effect as if there were no such requirement.




7. The powers of the Governor-General under this section shall be exercised by him in his own deliberate judgment.



48. Chief Executive Officers


Subject to the direction and control of the Minister pursuant to section 41(2) of this Constitution, every department of government shall be under the supervision of a public officer whose office is referred to in this Constitution as the office of a Chief Executive Officer:


Provided that two or more government departments may be placed under the supervision of one Chief Executive Officer.



49. Secretary to the Cabinet




1. There shall be a Secretary to the Cabinet whose office shall be a public office.




2. The Secretary to the Cabinet, who shall have charge of the Cabinet Office, shall be responsible, in accordance with such instructions as may be given to him by the Prime Minister, for arranging the business for, and keeping the minutes of, the Cabinet and for conveying the decisions of the Cabinet to the appropriate person or authority and shall have such other functions as the Prime Minister may direct.



50. Control of public prosecution




1. There shall be a Director of Public Prosecutions whose office shall be a public office.




2. The Director of Public Prosecutions shall have power with good and sufficient reason-







a.
to institute, and undertake criminal proceedings against any person before any court of law (other than a court-martial) in respect of any offence alleged to have been committed by that person;






b.
to take over and continue any such criminal proceedings that have been instituted or undertaken by any other person or authority; and






c.
to discontinue at any stage before judgment is delivered any such criminal proceedings instituted or undertaken by himself or any other person or authority.






3. The powers of the Director of Public Prosecutions under subsection (2) of this section may be exercised by him in person or through other persons acting under and in accordance with his general or special instructions.




4. The powers conferred on the Director of Public Prosecutions by paragraphs (b) and (c) of subsection (2) of this section shall be vested in him to the exclusion of any other person or authority:


Provided that where any other person or authority has instituted criminal proceedings, nothing in this subsection shall prevent the withdrawal of those proceedings by or at the instance of that person or authority and with the leave of the court.




5. For the purposes of this section, any appeal from a judgment in criminal proceedings before any court, or any case stated or question of law reserved for the purpose of any such proceedings, to any other court (including Her Majesty in Council) shall be deemed to be part of those proceedings:


Provided that the power conferred on the Director of Public Prosecutions by subsection (2)(c) of this section shall not be exercised in relation to any appeal by a person convicted in any criminal proceedings or to any case stated or question of law reserved at the instance of such a person.




6. Subject to the powers of the Attorney-General under section 42(2) of this Constitution, in the exercise of the powers vested in him by subsection (2) of this section the Director of Public Prosecutions shall not be subject to the direction or control of any other person or authority.



51. Constitution of offices, etc


Subject to the provisions of this Constitution and of any other law, the Governor-General may constitute offices for Belize, make appointments to any such office and terminate any such appointment.



52. Prerogative of mercy




1. The Governor-General may-







a.
grant a pardon, either free or subject to lawful conditions, to any person convicted of any offence;






b.
grant to any person a respite, either indefinite or for a specified period, of the execution of any punishment imposed on that person for any offence;






c.
substitute a less severe form of punishment for any punishment imposed on any person for any offence; or






d.
remit the whole or any part of any punishment imposed on any person for any offence or of any penalty or forfeiture otherwise due to the Crown on account of any offence.






2. The powers of the Governor-General under subsection (1) of this section shall be exercised by him in accordance with the advice of the Belize Advisory Council.



53. Procedure in capital cases


Where any person has been sentenced to death (otherwise than by a court-martial) for an offence, the Attorney-General shall cause a written report of the case from the trial judge (or the Chief Justice, if a report from the trial judge cannot be obtained), together with such other information derived from the record of the case or elsewhere as he may require, to be taken into consideration at a meeting of the Belize Advisory Council, so that the Council may advise the Governor-General whether to exercise any of his powers under section 52(1) of this Constitution.



54. Belize Advisory Council




1. There shall be a Belize Advisory Council (hereinafter referred to as "the Council") which shall consist of the members specified in subsection (2).




2. The Council shall consist of:-







a.
two senior members, who shall be persons of integrity and high national standing, appointed by the Governor-General, acting in accordance with the advice of the Prime Minister; and






b.
two senior members, who shall be persons of integrity and high national standing, appointed by the Governor-General, acting in accordance with the advice of the Leader of the Opposition; and






c.
three other members, who shall be persons of integrity and high national standing, appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition.






3. Subject to the proviso to this subsection, a senior member of the Council shall hold office until he reaches the age of seventy-five years, unless he earlier resigns his office by writing under his own hand addressed to the Governor-General, or if by a resolution of the House of Representatives supported by two-thirds of the members of that House he is declared unable to discharge the functions of his office by reason of persistent absence or infirmity of body or mind, or to be in breach of the provisions of section 121 of this Constitution:


Provided that:-







a.
a senior member who has attained the age of seventy-five years may be appointed to continue in office until he attains any later age as may be specified in his instrument of appointment;






b.
any person of integrity and high national standing who at the commencement of this section is at least seventy-five years of age may be appointed a senior member and may continue in office until he attains any later age as may be specified in his instrument of appointment.






4. A member of the Council referred to in subsection (2)(c) of this section shall hold office for three years from the date of his appointment, unless he earlier resigns his office by writing under his own hand addressed to the Governor-General, or if by resolution of the House of Representatives supported by two-thirds of the members of that House he is declared unable to discharge the functions of his office by reason of persistent absence or infirmity of body or mind, or to be in breach of the provisions of section 121 of this Constitution.




5. No person shall be appointed a member or senior member of the Council unless he is a citizen of Belize, except that a member of the Council who holds or has held office as a judge of a superior court of record need not be a citizen of Belize if he is a citizen of a Commonwealth country.




6. The Governor-General shall in each year appoint a different senior member of the Council to be Chairman of the Council, and in making such appointment the Governor-General shall ensure that in any period of four years, no senior member shall be Chairman twice.




7. A member of the Council, including a senior member, shall not enter upon the duties of his office unless he has taken and subscribed the oath or affirmation of allegiance and office set out in Schedule 3 of this Constitution.




8. The functions of the Council shall be:-







a.
to advise the Governor-General in the exercise of his powers under section 52 of this Constitution;






b.
to perform such other tasks and duties as are conferred or imposed on it by this Constitution or any other law.






9. In the exercise of its functions, the Council shall not be subject to the direction or control of any other person or authority.




10. The Chairman or in his absence, a senior member appointed for that purpose by the Governor-General, shall convene all meetings of the Council for consideration of matters which in accordance with this Constitution or any other law the Council is called upon to consider.




11. The Chairman or in his absence, the senior member appointed for that purpose by the Governor-General under subsection (10), shall preside at all meetings of the Council.




12. Notwithstanding subsections (10) and (11), in any case where the Council is convened to discharge its duties under section 88, 98, 102, 105, 108 or 109 of this Constitution, or where the Council is convened to hear an appeal from an officer to whom section 106, 107, 110D or 110F of this Constitution applies, the Chairman shall preside at that meeting.




13. Where the Council is convened to remove the Chairman, some other person who holds or has held office as a Judge of a superior court of record shall be appointed by the Governor-General on the advice of the Prime Minister given after consultation with the Leader of the Opposition to act as Chairman for that purpose.




14. At all meetings of the Council:-







a.
the quorum shall be five members;






b.
decisions shall be by a majority of the votes of those members of the Council present and voting; and






c.
in the event that votes are equally divided on any matter, the Chairman or senior member presiding shall have a second vote in addition to his original vote.






15. The Council may make regulations for regulating and facilitating the performance of its function under this Constitution or any other law.




16. Subject to the provisions of this section, the Council may regulate its own procedure.




17. The Council may, subject to the provisions of this section and to its rules of procedure, act notwithstanding any vacancy in its membership or the absence of any member.




18. The question whether or not the Council has validly performed any functions conferred or imposed on it by this Constitution or any other law shall not be enquired into in any court of law.




19. Within four months after the end of each year, the Council shall prepare and submit to the Prime Minister, a report dealing generally with its proceedings and activities in the preceding year, and the Prime Minister shall, within three months of receiving the report, cause a copy of the report to be tabled in the National Assembly.




20. The Council which was in existence prior to the 15th day of January, 2002:-







a.
shall stand dissolved by the 31st December, 2001;






b.
may be allowed by the Governor-General, acting on the advice of the Prime Minister, notwithstanding paragraph (a) of this subsection, to continue in office after 31st December, 2001, only for the purpose of enabling it to discharge its duties or perform its function in relation to matters that were pending or proceedings that were commenced before it, prior to the 15th day of January, 2002.





PART VI. The Legislature



55. Establishment of Legislature


There shall be in and for Belize a Legislature which shall consist of a National Assembly comprising two Houses, that is to say, a House of Representatives and a Senate.



The House of Representatives



56. The House of Representatives




1. Subject to the provisions of this section, the House of Representatives shall consist of thirty-one members who shall be elected in the manner provided by law.




2. If any person who is not a member of the House of Representatives is elected to be Speaker of the House he shall, by virtue of holding the office of Speaker, be a member of the House in addition to the thirty-one members aforesaid.




3. The National Assembly, in accordance with the provisions of section 90 of this Constitution, may by law increase the number of members of the House of Representatives.



57. Qualifications for election as member


Subject to the provisions of section 58 of this Constitution, a person shall be qualified to be elected as a member of the House of Representatives if, and shall not be qualified to be so elected unless, he-







a.
is a citizen of Belize of the age of eighteen years or upwards; and






b.
has resided in Belize for a period of at least one year immediately before the date of his nomination for election.





58. Disqualifications for election as member




1. No person shall be qualified to be elected as a member of the House of Representatives who-







a.
is, by virtue of his own act, under any acknowledgement of allegiance, obedience or adherence to a foreign power or State;






b.
is an undischarged bankrupt, having been adjudged or otherwise declared bankrupt under any law in force in any part of the Commonwealth;






c.
is a person certified to be insane or otherwise adjudged to be of unsound mind under any law;






d.
is under sentence of death imposed on him by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever name called) exceeding twelve months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended;






e.
is disqualified for membership of the House of Representatives by any law by reason of his holding, or acting in, any office the functions of which involve-









i.
any responsibility for, or in connection with, the conduct of any election; or






ii.
any responsibility for the compilation or revision of any electoral register;






f.
is disqualified for membership of the House of Representatives by virtue of any law by reason of his having been convicted of any offence relating to elections;






g.
is disqualified for membership of the House of Representatives under any law by virtue of-









i.
his holding or acting in any office or appointment specified (either individually or by reference to a class of office or appointment) by such law;






ii.
his belonging to any of the armed forces of Belize or to any class of person that is comprised in any such force; or






iii.
his belonging to any police force or to any class of persons that is comprised in any such force; or






h.
is a party to, or a partner in a firm or a director or manager of a company which is a party to, any contract with the Government for or on account of the public service and has not, within one month before the day of election, declared publicly and in a newspaper circulating in the electoral division for which he is a candidate a notice setting out the nature of the contract and his interest, or the interest of any such firm or company therein:




Provided that if it appears to the Governor-General, acting in his own deliberate judgment, that it is proper so to do, he may by order direct that any such disqualification shall be disregarded for the purposes of this section, but no such order shall be made if proceedings have been commenced calling in question the right of that member to be a member of the House of Representatives on the ground that he is disqualified under this paragraph.




2. For the purposes of paragraph (d) of subsection (1) of this section-







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.






3. Where a by-election is held to fill the vacancy caused by the recall of a member of the House of Representatives under any law providing for the recall of elected representatives, the member so recalled or who resigned in consequence of a petition for his recall shall be ineligible to stand as a candidate for the seat to be filled in such by-election.



59. Tenure of office of members




1. Every member of the House of Representatives shall vacate his seat in the House at the next dissolution of the National Assembly after his election.




2. A member of the House of Representatives shall also vacate his seat in the House-







a.
if he is absent from the sittings of the House for such period and in such circumstances as may be prescribed in the Standing Orders of the House;






b.
if he ceases to be a citizen of Belize;






c.
subject to the provisions of subsection (3) of the section, if any circumstances arise that, if he were not a member of the House of Representatives, would cause him to be disqualified for election thereto by virtue of section 58(1) of this Constitution; or






d.
if he shall become a party to any contract with the government for or on account of the public service, or if any firm in which he is a partner or any company of which he is a director or manager shall become a party to any such contract, or if he shall become a partner in a firm or a director or manager of a company which is a party to any such contract:







Provided that if in the circumstances it shall appear to them just so to do, the House of Representatives by resolution may exempt any member thereof from vacating his seat under the provisions of this paragraph if such member shall, before becoming a party to such contract as aforesaid or before or as soon as practicable after becoming otherwise interested in such contract (whether as partner in a firm or director or manager of a company), disclose to the House the nature of such contract and his interest or the interest of any such firm or company therein;






e.
if, having been a candidate of a political party and elected to the House of Representatives as a candidate of that political party, he resigns from that political party or crosses the floor.






f.
if he is recalled as a member of the House of Representatives under any law providing for the recall of elected representatives before the expiry of their normal term of office.











3. 




a.
If circumstances such as are referred to in paragraph (c) of subsection (2) of this section arise because any member of the House of Representatives is under sentence of death or imprisonment, or adjudged to be insane or otherwise of unsound mind, or declared bankrupt and undischarged, or convicted of an offence relating to elections, and if it is open to the member to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a member of the House but, subject to the provisions of this subsection, he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the Speaker may from time to time extend that period for further periods of thirty days to enable the member to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the House.






b.
If, on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the member, or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the member to appeal, he shall forthwith vacate his seat.






c.
If at any time before the member of the House vacates his seat such circumstances as aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) of this subsection and he may resume the performance of his functions as a member of the House.





59A. Procedure where a member vacates seat due to resignation or crossing the floor




1. Where a person resigns from being a member of a political party under the circumstances referred to in section 59(2)(e), that person shall, within seven days of so resigning, inform the leader in the House of Representatives of the political party as a candidate of which that person was elected, and the leader of the political party shall so notify the Speaker in writing of such resignation.




2. Where a person crosses the floor under the circumstances referred to in section 59(2)(e), the leader in the House of Representatives of the political party as a candidate of which that person was elected shall, within seven days of such crossing of the floor, so notify the Speaker in writing of such member having crossed the floor.




3. Upon receipt of the written notice referred to in subsection (1) or (2), the Speaker shall, if satisfied that the circumstances referred to in section 59(2)(e) exist, make a declaration at the next sitting of the House of Representatives next after receiving the notice that the member has ceased to be a member of the House of Representatives by reason of resignation or crossing the floor, as the case may be.




4. Where the person subject to disqualification under section 59(2)(e) is the Speaker, the leader of the political party in the House of Representatives as a candidate of which the Speaker was elected as a member of the House shall, when acting in accordance with subsection (1) or (2), notify a person elected by the House in that behalf, and such person may make a declaration in accordance with subsection (3) that the Speaker has ceased to be a member of the House of Representatives by reason of resignation or crossing the floor, as the case may be.




5. Where a declaration has been made under subsection (3) that a person has ceased to be a member of the House of Representatives by reason of resignation or crossing the floor, that person:-







a.
may, within twenty-one days of the making of the declaration, appeal against the declaration to the Supreme Court, whose decision on the matter shall be final;






b.
shall cease to perform his functions as a member of the House but, subject to subsection (6), shall not vacate his seat until after the determination for his appeal by the Supreme Court.






6. If, on the determination of any appeal made under subsection (5)(a), the Supreme Court determines that the person resigned from the political party or crossed the floor, as the case may be, or if the period for entering an appeal under subsection (5)(a) expires before the person enters an appeal, he shall forthwith vacate his seat.




7. Section 59(2)(e) and this section shall apply to all members of the House of Representatives who were such members on or after the 23rd day of February, 2001.



60. Speaker and Deputy Speaker




1. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business it shall elect a person to be Speaker of the House; and, if the office of Speaker falls vacant at any time before the next dissolution of the National Assembly, the House shall, as soon as practicable, elect another person to that office.




2. The Speaker shall be above the age of thirty years and may be elected either from among the members of the House of Representatives who are not Ministers or from among persons who are not members of either House:


Provided that a person who is not a member of either House shall not be elected as Speaker if-







a.
he is not a citizen of Belize; or






b.
he is a person disqualified for election as a member of the House of Representatives by virtue of section 58(1) of this Constitution.






3. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business except the election of the Speaker, the House shall elect a member of the House, who is not a Minister, to be Deputy Speaker of the House; and if the office of Deputy Speaker falls vacant at any time before the next dissolution of the National Assembly, the House shall, as soon as practicable, elect another such member to that office.




4. A person shall vacate the office of Speaker or Deputy Speaker-







a.
in the case of a Speaker elected from among members of the House of Representatives or in the case of the Deputy Speaker-









i.
if he ceases to be a member of the House; or






ii.
if he is appointed to be a Minister;






b.
in the case of a Speaker elected from among persons who are not members of either House-









i.
upon any dissolution of the National Assembly;






ii.
if he ceases to be a citizen of Belize; or






iii.
if any circumstances arise which would cause him to be disqualified for election as a member of the House by virtue of section 58 (1) of this Constitution;






c.
in the case of the Deputy Speaker, if he is elected to be Speaker.











5. 




a.
If, by virtue of section 59(3) of this Constitution, the Speaker or Deputy Speaker is required to cease to perform his functions as a member of the House of Representatives, he shall also cease to perform his functions as Speaker or Deputy Speaker, as the case may be, and those functions shall, until he vacates his seat in the House or resumes the performance of the functions of his office, be performed-









i.
in the case of the Speaker, by the Deputy Speaker or, if the office of Deputy Speaker is vacant, by such member of the House (not being a Minister) as the House may elect for the purpose;






ii.
in the case of the Deputy Speaker, by such member of the House (not being a Minister) as the House may elect for the purpose.






b.
If the Speaker or Deputy Speaker resumes the performance of his functions as a member of the House, in accordance with the provisions of section 59(3) of this Constitution, he shall also resume the performance of his functions as Speaker or Deputy Speaker, as the case may be.





The Senate



61. Composition of Senate




1. Subject to subsection (2), the Senate shall consist of twelve members (in this Constitution referred to as "Senators") who shall be appointed by the Governor-General in accordance with the provisions of this section.




2. If any person who is not a Senator is selected to be President of the Senate he shall, by virtue of holding the office of President, be a Senator in addition to the twelve Senators referred to in subsection (1).




3. The President of the Senate shall have a casting vote in the event of an equality of votes in respect of any business at a meeting of the Senate.


Provided that if the President of the Senate-







a.
is a Senator, he shall have an original but not a casting vote, and






b.
is not a Senator, he shall not have a vote,




when the Senate is deciding on any matter referred to in section 61A (2)(d) of this Constitution.




4. Of the twelve Senators-







a.
six shall be appointed by the Governor-General acting in accordance with the advice of the Prime Minister; and






b.
three shall be appointed by the Governor-General acting in accordance with the advice of the Leader of the Opposition; and






c.
one shall be appointed by the Governor-General acting in accordance with the advice of the Belize Council of Churches and Evangelical Association of Churches; and






d.
one shall be appointed by the Governor-General acting in accordance with the advice of the Belize Chamber of Commerce and Industry and the Belize Business Bureau; and






e.
one shall be appointed by the Governor-General acting in accordance with the advice of the National Trade Union Congress and the Civil Society Steering Committee.






5. Where an organisation referred to in paragraphs (c) to (e) of subsection (3) of this section fails to advise the Governor-General, within fourteen days of receiving a written invitation from the Governor-General to give written advice to him of its candidate as Senator, as required by that subsection, the Governor-General shall appoint that Senator in accordance with the advice of the Belize Advisory Council.




6. Notwithstanding sections 64 and 84 of this Constitution, the Senate which was in existence prior to the 15th day of January, 2002, shall stand dissolved from the 15th day of January, 2002.




7. When the Senate first meets after the 15th day of January, 2002, before it proceeds to despatch any business, it shall elect a person to be President of the Senate, and another Senator who is not a Minister to be Vice-President of the Senate.




8. If there is an equality of votes at a meeting to elect a President pursuant to subsection (7) of this section, the Leader of Government Business in the Senate shall have a second vote.




9. The Governor-General may make rules governing the nomination of candidates as Senators by the organisations specified in paragraphs (c) to (e) of subsection (3) of this section.



61A. Powers and functions of the Senate




1. Without prejudice to any other powers vested in the Senate by this Constitution or any other law, the Senate shall have the powers and perform the functions set out in the subsection (2).




2. The powers and functions of the Senate referred to in section (1) are as follows:-







a.
authorising the ratification (including adhesion or accession) of any treaty by the Government of Belize, including any treaty for the settlement of the territorial dispute between Belize and the Republic of Guatemala;






b.
approving the establishment in Belize of any military base of operations for any foreign military forces;






c.
approving the appointment of the Contractor General, and the Ombudsman, a member of the Elections and Boundaries Commission, and a member of the Integrity Commission;






d.
instituting and conducting enquiries and investigations on any matter of public interest or importance, including inquiries into mismanagement or corruption by persons in the central government or public statutory bodies;






e.
receiving, reviewing and reporting on annual reports and other reports of the Auditor General, the Contractor General and the Ombudsman and instituting and conducting inquiries, investigations and hearings in relation thereto;






f.
requiring the attendance before it of the Auditor General, the Contractor General or the Ombudsman generally, in relation to the discharge of their duties and the execution of their functions;






g.
requiring the attendance before it of any Chief Executive Officer in a Government Ministry in respect of any matter of which he has knowledge by virtue of his office, or in respect of anything related to his office and the due execution of his duties; and






h.
requiring the attendance before any Committee of the Senate, of any Minister of Government.






3. Where any law, including this Constitution, provides a procedure for making any appointment referred to in subsection (2)(c), and such procedure of appointment is inconsistent with the powers of the Senate under this section, then such appointment shall only be validly done if the prior approval of the Senate as required by this section is obtained.




4. The Senate shall exercise its powers and perform its functions under this section through a resolution supported by a simple majority of its members.



62. Qualifications for appointment as Senator


Subject to the provisions of section 63 of this Constitution, a person shall be qualified to be appointed as a Senator if, and shall not be qualified to be so appointed unless, he-







a.
is a citizen of Belize of the age of eighteen years or upwards; and






b.
has resided in Belize for a period of at least one year immediately before the date of his appointment.





63. Disqualifications for appointment as Senator




1. No person shall be qualified to be appointed as a Senator who-







a.
is, by virtue of his own act, under any acknowledgement of allegiance, obedience or adherence to a foreign power or State;






b.
is a member of the House of Representatives;






c.
is an undischarged bankrupt, having been adjudged or otherwise declared bankrupt under any law in force in any part of the Commonwealth;






d.
is a person certified to be insane or otherwise to be of unsound mind under any law;






e.
is under sentence of death imposed upon him by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever name called) exceeding twelve months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended;






f.
is disqualified for membership of the House of Representatives by any law by reason of his holding, or acting in, any office the functions of which involve-









i.
any responsibility for, or in connection with, the conduct of any election; or






ii.
any responsibility for the compilation or revision of any electoral register;






g.
is disqualified for membership of the House of Representatives by virtue of any law by reason of his having been convicted of any offence relating to elections;






h.
is disqualified for membership of the Senate under any law by virtue of-









i.
his holding or acting in any office or appointment specified (either individually or by reference to a class of office or appointment) by such law;






ii.
his belonging to any of the armed forces of Belize or to any class of person that is comprised in any such force; or






iii.
his belonging to any police force or to any class of person that is comprised in any such force; or






i.
is a party to, or a partner in a firm or a director or manager of a company which is a party to, any contract with the Government for or on account of the public service, and has not disclosed to the Governor-General the nature of such contract and his interest, or the interest of any such firm or company, therein:




Provided that if it appears to the Governor-General, acting in his own deliberate judgment, that it is proper so to do, he may by order direct that any such disqualification shall be disregarded for the purposes of this section.




2. For the purposes of paragraph (e) of subsection (1) of this section-







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.





64. Tenure of office of Senator




1. Every Senator shall vacate his seat in the Senate at the next dissolution of the National Assembly after his appointment.




2. A Senator shall also vacate his seat in the Senate-







a.
if he is absent from the sittings of the Senate for such period and in such circumstances as may be prescribed in the Standing Orders of the Senate;






b.
if, with his consent, he is nominated as a candidate for election to the House of Representatives;






c.
if he ceases to be a citizen of Belize;






d.
subject to the provisions of subsection (3) of this section, if any circumstances arise that, if he were not a Senator, would cause him to be disqualified for appointment as such by virtue of section 63(1) of this Constitution;






e.
if the Governor-General, acting in accordance with the advice of the Prime Minister in the case of a Senator appointed in accordance with that advice, or acting in accordance with the advice of the Leader of the Opposition in the case of a Senator appointed in accordance with that advice, or acting in accordance with the advice of any organization referred to in paragraph (c), (d) or (e) of subsection (4) of section 61 of this Constitution in the case of a Senator appointed in accordance with that advice, declares the seat of that Senator to be vacant;






f.
if he shall become a party to any contract with the Government for or on account of the public service, or if any firm in which he is a partner or any company of which he is a director or manager shall become a party to any such contract, or if he shall become a partner in a firm or a director or manager of a company which is a party to any such contract:




Provided that if in the circumstances it shall appear to him to be just so to do, the Governor-General, acting in his own deliberate judgment, may exempt any Senator from vacating his seat under the provisions of this paragraph if such Senator shall, before becoming a party to such contract as aforesaid or before or as soon as practicable after becoming otherwise interested in such contract (whether as partner in a firm or director or manager of a company), disclose to the Governor-General the nature of such contract and his interest or the interest of any such firm or company therein.









3. 




a.
If circumstances such as are referred to in paragraph (d) of subsection (2) of this section arise because a Senator is under sentence of death or imprisonment, or adjudged to be insane or otherwise of unsound mind, or declared bankrupt and is undischarged, or convicted of an offence relating to elections, and it is open to the Senator to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a Senator but, subject to the provisions of this subsection, he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the President of the Senate may from time to time extend that period for further periods of thirty days to enable the Senator to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the Senate.






b.
If, on the determination of an appeal, such circumstances continue to exist and no further appeal is open to the Senator, or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the Senator to appeal, he shall forthwith vacate his seat.






c.
If at any time before the Senator vacates his seat such circumstances as aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) of this subsection and he may resume the performance of his functions as Senator.





65. Appointment of temporary Senators




1. The Governor-General may declare a Senator to be, by reason of illness, temporarily incapable of performing his functions as a Senator and thereupon such Senator shall not perform his said functions until he is declared by the Governor-General again to be capable of performing them.




2. Whenever a Senator is incapable of performing his functions as a Senator by reason of his absence from Belize or by virtue of the provisions of section 64 of this Constitution or by reason of a declaration made under the last foregoing subsection, the Governor-General may appoint a person qualified for appointment as a Senator to be temporarily a member of the Senate.




3. Subsections (1) and (2) of section 64 of this Constitution shall apply in relation to a person appointed as a Senator under this section as they apply in relation to a Senator appointed under section 61 (except that paragraph (d) of the said subsection (2) shall apply as if it were not expressed to be subject to subsection (3) of the said section 64) and an appointment made under this section shall in any case cease to have effect when the person appointed is notified by the Governor-General that the circumstances giving rise to his appointment have ceased to exist.




4. In the exercise of the powers conferred on him by this section the Governor-General shall act-







a.
in accordance with the advice of the Prime Minister in relation to an appointment to be temporarily a member of the Senate in place of a Senator appointed in pursuance of paragraph (a) of subsection (2) of section 61 of this Constitution;






b.
in accordance with the advice of the Leader of the Opposition in relation to an appointment to be temporarily a member of the Senate in place of a Senator appointed in pursuance of paragraph (b) of subsection (2) of the said section;






c.
after consultation with the Belize Advisory Council in any other case.





66. President and Vice-President




1. When the Senate first meets after any general election and before it proceeds to the despatch of any other business, it shall elect a person from among persons who are not members of either House to be President of the Senate; and, if the office of President falls vacant at any time before the dissolution of the National Assembly, the Senate shall, as soon as practicable, elect another person in like manner from among persons who are not members of either House to that office.




2. When the Senate first meets after any general election and before it proceeds to the despatch of any other business except the election of the President, it shall elect a Senator, who is not a Minister, to be Vice-President of the Senate; and if the office of Vice-President falls vacant at any time before the next dissolution of the National Assembly, the Senate shall, as soon as practicable, elect another Senator to that office.




3. The President and the Vice-President shall be of or above the age of twenty-four years and the President shall be elected from among persons who are not members of either House:


Provided that a person shall not be elected as President if-







i.
he is not a citizen of Belize; or






ii.
he is a person disqualified for election as a member of the House of Representatives by virtue of section 58(1) of this Constitution.






4. A person shall vacate the office of President or Vice-President of the Senate-







a.
in the case of a President-









i.
upon any dissolution of the National Assembly;






ii.
if he ceases to be a citizen of Belize; or






iii.
if any circumstances arise which would cause him to be disqualified for election as a member of the House of Representatives by virtue of section 58(1) of the Constitution;






b.
in the case of the Vice-President-









i.
if he ceases to be a Senator; or






ii.
if he is appointed to be a Minister.











5. 




a.
If, by virtue of section 64(3) of this Constitution, the President or the Vice-President is required to cease to perform his functions as a Senator he shall also cease to perform his functions as President or Vice-President, as the case may be, and those functions shall, until he vacates his seat in the Senate or resumes the performance of the functions of his office, be performed-









i.
in the case of the President, by the Vice-President or, if the office of Vice-President is vacant, by such Senator (not being a Minister) as the Senate may elect for the purpose;






ii.
in the case of the Vice-President, by such Senator (not being a Minister) as the Senate may elect for the purpose.






b.
If the President or Vice-President resumes the performance of his functions as Senator, in accordance with the provisions of section 64(3) of this Constitution, he shall also resume the performance of his functions as President or Vice-President, as the case may be.





67. Clerks to Houses of National Assembly




1. There shall be a Clerk to the National Assembly (who shall be the Clerk of both Houses) and a Deputy Clerk and such other assistants as may be necessary.




2. The National Assembly may by law regulate the recruitment and the conditions of service of persons referred to in subsection (1).



Powers and Procedure



68. Power to make laws


Subject to the provisions of this Constitution, the National Assembly may make laws for the peace, order and good government of Belize.



69. Alteration of Constitution




1. The National Assembly may alter any of the provisions of this Constitution in the manner specified in the following provisions of this section.




2. Until after the first general election held after Independence Day a Bill to alter any of the provisions of this Constitution shall not be regarded as being passed by the National Assembly unless on its final reading in each House the Bill is supported by the unanimous vote of all members of that House.




3. A Bill to alter this section, Schedule 2 to this Constitution or any of the provisions of this Constitution specified in that Schedule shall not be regarded as being passed by the House of Representatives unless on its final reading in the House the Bill is supported by the votes of not less than three-quarters of all the members of the House.




4. A Bill to alter any of the provisions of this Constitution other than those referred to in subsection (3) of this section shall not be regarded as being passed by the House of Representatives unless on its final reading in the House the Bill is supported by the votes of not less than two-thirds of all the members of the House.




5. A Bill to alter any of the provisions of this Constitution referred to in subsection (3) of this section shall not be submitted to the Governor-General for his assent unless there has been an interval of not less than ninety days between the introduction of the Bill in the House of Representatives and the beginning of the proceedings in the House on the second reading of the Bill.




5A. Subject to sections 78 and 79 of this Constitution, a Bill to alter any provision of part II of the Constitution shall not be regarded as being passed by the National Assembly unless it is supported by a simple majority of the Senate.









6. 




a.
A Bill to alter any of the provisions of this Constitution shall not be submitted to the Governor-General for assent unless it is accompanied by a certificate of the Speaker signed by him that the provisions of subsection (2), (3) or (4) of this section, as the case may be, have been complied with.






b.
The certificate of the Speaker under this subsection shall be conclusive that the provisions of subsection (2), (3) or (4) of this section, as the case may be, have been complied with and shall not be enquired into by any court of law.






c.
In this subsection, references to the Speaker shall, if the person holding the office of Speaker is for any reason unable to perform the functions of his office and no other person is performing them, include references to the Deputy Speaker.






7. In this section and Schedule 2 to this Constitution, references to any of the provisions of this Constitution include references to any law that alters that provision.




8. In this section, references to altering this Constitution or any provision thereof include references-







a.
to revoking it, with or without re-enactment thereof or the making of different provision in lieu thereof;






b.
to modifying it, whether by omitting or amending any of its provisions or inserting additional provisions in it or otherwise; and






c.
to suspending its operations for any period or terminating any such suspension.






9. For the removal of doubts, it is hereby declared that the provisions of this section are all-inclusive and exhaustive and there is no other limitation, whether substantive or procedural, on the power of the National Assembly to alter this Constitution.



70. Regulation of procedure in National Assembly, etc




1. Subject to the provisions of this Constitution, each House may make, amend or revoke Standing Orders for the regulation and orderly conduct of its own proceedings and the despatch of business, and the passing, intituling and numbering of Bills and the presentation of the same to the Governor-General for assent.




2. A Minister shall be permitted to address the House of which he is not a member but shall have no vote in that House.



71. Oath to be taken by members of National Assembly




1. Except for the purposes of enabling this section to be complied with, no member of either House shall sit or vote therein, or be entitled to receive any salary or emoluments in respect of his office until he has made and subscribed before that House the oath of allegiance and office:


Provided that the election of a Speaker and Deputy Speaker of the House of Representatives and the election of a President and Vice-President of the Senate may take place before the members of the House of Representatives or of the Senate, as the case may be, have made and subscribed such oath.




2. If between the time when a person becomes a member of the House of Representatives and the time when that House first meets thereafter, a meeting takes place of any committee of that House of which that person is a member, that person may, in order to enable him to attend the meeting and take part in the proceedings of the committee, make and subscribe the oath before the Speaker or, if the Speaker is absent from Belize or the office of Speaker is vacant, before the Deputy Speaker; and the making and subscribing of the oath in such manner shall suffice for all the purposes of this section.




3. The provisions of subsection (2) of this section shall apply in relation to a person who becomes a member of the Senate as they apply in relation to a person who becomes a member of the House of Representatives but as if references to the Speaker and the Deputy Speaker were references to the President and the Vice-President.



72. Presiding in House of Representatives and Senate




1. The Speaker, or in his absence, the Deputy Speaker, or, if they are both absent, a member of the House of Representatives (not being a Minister) elected by the House for that sitting shall preside at each sitting of the House.




2. The President, or in his absence, the Vice-President, or, if they are both absent, a Senator (not being a Minister) elected by the Senate for that sitting shall preside at each sitting of the Senate.




3. References in this section to circumstances in which the Speaker, Deputy Speaker, President or Vice-President is absent include references to circumstances in which the office of Speaker, Deputy Speaker, President or Vice-President is vacant.



73. Voting




1. Save as otherwise provided in this Constitution, all questions proposed for decision in either House shall be determined by a majority of the votes of the members thereof present and voting.




2. A Speaker elected from among persons who are members of the House of Representatives or a President elected from among persons who are Senators or a member of either House presiding in that House shall have an original but not a casting vote.




3. A Speaker elected from among persons who are not members of the House of Representatives or a President elected from among persons who are not Senators shall have no vote.




4. If upon any question before either House the votes of the members are equally divided the motion shall be lost.



74. Freedom of speech


Without prejudice to any provision made by the National Assembly relating to the powers, privileges and immunities of the Senate or the House of Representatives and the committees thereof, or the privileges and immunities of the members and officers of either House and of other persons concerned in the business of either House or the committees thereof, no civil or criminal proceedings may be instituted against any member of either House for words spoken before, or written in a report to, either House or a committee thereof or by reason of any matter or thing brought by him therein by petition, Bill, resolution, motion or otherwise.



75. Validity of proceedings


A House shall not be disqualified for the transaction of business by reason of any vacancy in the membership thereof (including any vacancy not filled when the House is first constituted or is reconstituted at any time) and any proceedings therein shall be valid notwithstanding that some person who was not entitled so to do sat and voted in the House or otherwise took part in the proceedings.



76. Quorum




1. If at any sitting of either House any member of the House who is present draws the attention of the person presiding at the sitting to the absence of a quorum and, after such interval as may be prescribed in the Standing Orders of the House, the person presiding at the sitting ascertains that a quorum of the House is still not present, the House shall be adjourned.




2. For the purposes of this section-







a.
a quorum of the House of Representatives shall consist of seven members of the House;






b.
a quorum of the Senate shall consist of three Senators;






c.
the person presiding at the sitting of either House shall not be included in reckoning whether there is a quorum of that House present.





77. Introduction of Bills, etc




1. A Bill other than a money Bill may be introduced in either House. A money Bill shall not be introduced in the Senate.




2. Except on the recommendation or with the consent of the Cabinet, signified by a Minister, neither House shall-







a.
proceed with any Bill (including any amendment to a Bill) which, in the opinion of the person presiding, makes provision for any of the following purposes-









i.
for imposing or increasing or reducing or abolishing any tax;






ii.
for imposing or increasing any charge on the revenues or other funds of Belize or for altering any such charge otherwise than by reducing it; or






iii.
for compounding or remitting any debt due to Belize;






b.
proceed upon any motion (including any amendment to a motion) the effect of which, in the opinion of the person presiding, would be to make provision for any of the purposes aforesaid; or






c.
receive any petition which, in the opinion of the person presiding, requests that provision be made for any of the purposes aforesaid.





78. Restriction on powers of Senate as to money Bills




1. If a money Bill, having been passed by the House of Representatives and sent to the Senate at least one month before the end of the session, is not passed by the Senate without amendment within one month after it is sent to that House, the Bill shall, unless the House of Representatives otherwise resolves, be presented to the Governor-General for assent notwithstanding that the Senate has not consented to the Bill.




2. There shall be endorsed on every money Bill when it is sent to the Senate the certificate of the Speaker signed by him that it is a money Bill; and there shall be endorsed on any money Bill that is presented to the Governor-General for assent in pursuance of subsection (1) of this section the certificate of the Speaker signed by him that it is a money Bill and that the provisions of that subsection have been complied with.



79. Restriction on powers of Senate as to Bills other than money Bills




1. If any Bill other than a money Bill is passed by the House of Representatives in two successive sessions (whether or not the National Assembly is dissolved between those sessions) and, having been sent to the Senate in each of those sessions at least one month before the end of the session, is rejected by the Senate in each of those sessions, that Bill shall, on its rejection for the second time by the Senate, unless the House of Representatives otherwise resolves, be presented to the Governor-General for assent notwithstanding that the Senate has not consented to the Bill:


Provided that the foregoing provisions of this subsection shall not have effect unless at least six months have elapsed between the date on which the Bill is passed by the House of Representatives in the first session and the date on which it is passed by the House in the second session.




2. For the purposes of this section a Bill that is sent to the Senate from the House of Representatives in any session shall be deemed to be the same Bill as a former Bill sent to the Senate in the preceding session if, when it is sent to the Senate, it is identical with the former Bill or contains only such amendments as are certified by the Speaker to be necessary owing to the time that has elapsed since the date of the former Bill or to represent any amendments which have been made by the Senate in the former Bill in the preceding session.




3. The House of Representatives may, if it thinks fit, on the passage through that House of a Bill that is deemed to be the same Bill as a former Bill sent to the Senate in the preceding session, suggest any amendments without inserting the amendments in the Bill, and if agreed to by the Senate the said amendments shall be treated as amendments made by the Senate and agreed to by the House of Representatives; but the exercise of this power by the House of Representatives shall not affect the operation of this section in the event of the rejection of the Bill in the Senate.




4. There shall be inserted in any Bill that is presented to the Governor-General for assent in pursuance of this section any amendments that are certified by the Speaker to have been made in the Bill by the Senate in the second session and agreed to by the House of Representatives.




5. There shall be endorsed on any Bill that is presented to the Governor-General for assent in pursuance of this section the certificate of the Speaker signed by him that the provisions of this section have been complied with.



80. Provisions relating to sections 77, 78 and 79




1. In sections 77, 78 and 79 of this Constitution, "money Bill" means a public Bill, which, in the opinion of the Speaker, contains only provisions dealing with all or any of the following matters, namely, the imposition, repeal, remission, alteration or regulation of taxation; the imposition, for the payment of debt or other financial purposes, of charges on public money, or the variation or repeal of any such charges; the grant of money to the Crown or to any authority or person, or the variation or revocation of any such grant; the appropriation, receipt, custody, investment, issue or audit of accounts of public money; the raising or guarantee of any loan or the repayment thereof, or the establishment, alteration, administration or abolition of any sinking fund provided in connection with any such loan; or subordinate matters incidental to any of the matters aforesaid; and in this subsection the expressions "taxation", "debt", "public money" and "loan" do not include any taxation imposed, debt incurred or money provided or loan raised by any local authority or body for local purposes.




2. For the purposes of section 79 of this Constitution, a Bill shall be deemed to be rejected by the Senate if-







a.
it is not passed by the Senate without amendment; or






b.
it is passed by the Senate with any amendment which is not agreed to by the House of Representatives.






3. Whenever the office of Speaker is vacant or the Speaker is for any reason unable to perform any functions conferred on him by section 78 or 79 of this Constitution or subsection (1) of this section, that function may be performed by the Deputy Speaker.




4. A certificate of the Speaker or the Deputy Speaker under section 78 or 79 of this Constitution shall be conclusive for all purposes and shall not be questioned in any court of law.




5. Before giving any certificate under section 78 or 79 of this Constitution the Speaker or the Deputy Speaker, as the case may be, shall consult the Attorney-General or, if the Attorney-General is absent from the seat of Government, such member of the Attorney-General's staff as the Attorney-General may designate for that purpose.



81. Mode of exercise of legislative power




1. The power of the National Assembly to make laws shall be exercised by Bills passed by the Senate and the House of Representatives (or in the cases mentioned in sections 78 and 79 of this Constitution by the House of Representatives) and assented to by the Governor-General.




2. When a Bill is submitted to the Governor-General for assent in accordance with the provisions of this Constitution he shall signify that he assents or that he withholds assent thereto.




3. When the Governor-General assents to a Bill that has been submitted to him in accordance with the provisions of this Constitution the Bill shall become law and the Governor-General shall thereupon cause it to be published in the Gazette as law.




4. No law made by the National Assembly shall come into operation until it has been assented to by the Governor-General but the National Assembly may postpone the coming into operation of any such law and may make laws with retrospective effect.




5. All laws made by the National Assembly shall be styled "Acts".



82. Words of enactment




1. In every Bill presented to the Governor-General for assent, other than a Bill presented under section 78 or 79 of this Constitution, the words of enactment shall be as follows:-


"Be it enacted, by and with the advice and consent of the House of Representatives and the Senate of Belize and by the authority of the same, as follows:-"




2. In every Bill presented to the Governor-General for assent under section 78 or 79 of this Constitution, the words of enactment shall be as follows:-


"Be it enacted, by and with the advice and consent of the House of Representatives of Belize in accordance with the provisions of section 78 (or section 79, as the case may be) of the Constitution and by the authority of the same, as follows:-".




3. Any alteration of the words of enactment of a Bill made in consequence of the provisions of the preceding subsection shall not be deemed to be an amendment of the Bill.



83. Sessions of Legislature, etc




1. There shall be a session of the National Assembly at least once in every year, and each session shall be held at such place within Belize and shall begin at such time (not being later than six months from the end of the preceding session if the National Assembly has been prorogued or four months from the end of the session if the National Assembly has been dissolved) as the Governor-General shall appoint by proclamation published in the Gazette.




2. Subject to the provisions of subsection (1) of this section, the sittings of each House shall be held at such time and place as that House may, by its Standing Orders or otherwise, determine:


Provided that the first sitting of each House after the National Assembly has at any time been prorogued or dissolved shall begin at the same time.



84. Prorogation and dissolution of Legislature




1. The Governor-General may at any time prorogue or dissolve the National Assembly.




2. Subject to the provisions of subsection (3) of this section the National Assembly, unless sooner dissolved, shall continue for five years from the date of the first sitting of the House of Representatives after any dissolution and shall then stand dissolved.




3. At any time when Belize is at war, the National Assembly may by law extend the period of five years specified in subsection (2) of this section for not more than twelve months at a time:


Provided that the life of the National Assembly shall not be extended under this subsection for more than two years.




4. In the exercise of his powers to dissolve the National Assembly, the Governor-General shall act in accordance with the advice of the Prime Minister:


Provided that-







a.
if the Prime Minister advises a dissolution and the Governor-General, acting in his own deliberate judgment, considers that the Government of Belize can be carried on without a dissolution and that a dissolution would not be in the interests of Belize, he may, acting in his own deliberate judgment, refuse to dissolve the National Assembly;






b.
if a resolution of no confidence in the Government is passed by the House of Representatives and the Prime Minister does not within seven days either resign or advise a dissolution, the Governor-General, acting in his own deliberate judgment, may dissolve the National Assembly; and






c.
if the office of the Prime Minister is vacant and the Governor-General, acting in his own deliberate judgment, considers that there is no prospect of his being able within a reasonable time to make an appointment to that office, the Governor-General shall dissolve the National Assembly.






5. If, between a dissolution of the National Assembly and the next ensuing general election of members of the House of Representatives, an emergency arises of such a nature that, in the opinion of the Prime Minister, it is necessary for the two Houses or either of them to be summoned before that general election can be held, the Governor General may, by proclamation published in the Gazette, summon the two Houses of the preceding National Assembly and that National Assembly shall thereupon be deemed (except for the purposes of section 85 of this Constitution) not to have been dissolved but shall be deemed (except as aforesaid) to be dissolved on the date on which the polls are held in the next ensuing general election.




6. During the period between the dissolution of the National Assembly and the appointment of a Prime Minister after a general election, the government of Belize shall continue to be administered by the Prime Minister and the other Ministers and Deputy Ministers of the Government.



85. General elections and appointment of Senators




1. A general election of members of the House of Representatives shall be held at such time within three months after every dissolution of the National Assembly as the Governor-General, acting in accordance with the advice of the Prime Minister, shall appoint.




2. As soon as practicable after every general election, the Governor-General shall proceed under section 61 of this Constitution to the appointment of Senators.




3. Where the seat of a member of the House of Representatives or a Senator falls vacant otherwise than by reason of a dissolution of the National Assembly-







a.
if the vacant seat is that of a member of the House, a by-election shall be held; or






b.
if the vacant seat is that of a Senator, an appointment shall be made,




to fill the vacancy within three months of the occurrence of the vacancy unless the National Assembly is sooner dissolved.



86. Determination of questions as to membership of National Assembly




1. Any question whether-







a.
any person has been validly elected as a member of the House of Representatives or validly appointed as a Senator;






b.
any member of the House of Representatives or Senator has vacated his seat or is required, under the provisions of section 59(3) or section 64(3) of this Constitution, to cease to exercise any of his functions as a member of the House of Representatives or as a Senator; or






c.
any person has been validly elected as Speaker of the House of Representatives or President of the Senate from among persons who are not members of the House of Representatives or Senators, or, having been so elected, has vacated the office of Speaker or of President,




shall be determined by the Supreme Court in accordance with the provisions of any law.




2. Proceedings for the determination of any question referred to in the preceding subsection shall not be instituted except with the leave of a justice of the Supreme Court.




3. No appeal shall lie from the decision of a justice of the Supreme Court granting or refusing leave to institute proceedings in accordance with the preceding subsection.



87. Unqualified persons sitting or voting




1. Any person who sits or votes in either House knowing or having reasonable cause for knowing that he is not entitled to do so shall be liable to a penalty not exceeding five hundred dollars or such other sum as may hereafter be prescribed by the Speaker and the President, for every day he so sits or votes in that House.




2. The penalty referred to in subsection (1) shall be recoverable by action in the Supreme Court at the suit of the Attorney-General.



88. Elections and Boundaries Commission




1. There shall be an Elections and Boundaries Commission which shall consist of a Chairman and four other members who shall be persons of integrity and high national standing.




2. The chairman and two other members of the Elections and Boundaries Commission shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition, and the remaining two members shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given with the concurrence of the Leader of the Opposition:


Provided that in the process of consultation with the Leader of the Opposition for the appointment of the Chairman, the Prime Minister shall use his best endeavours to secure the agreement of the Leader of the Opposition.




3. No person shall be qualified to be appointed as a member of the Commission if he is a member of the National Assembly or if he holds or is acting in any public office.




4. If any member of the Commission dies or resigns, the Governor-General shall appoint another person in his place in the same manner in which such member was appointed.




5. Subject to the provisions of this section, the office of a member of the Commission shall become vacant-







a.
at the expiration of five years from the date of his appointment; or






b.
if any circumstances arise that, if he were not a member of the Commission, would cause him to be disqualified for appointment as such.






6. A member of the Commission may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of mind or body or from any other cause) or for misbehavior, and shall not be so removed except in accordance with the provisions of this section.




7. A member of the Commission shall be removed from office by the Governor-General if the question of the removal of that member from office has been referred to the Belize Advisory Council in accordance with the next following subsection and the Belize Advisory Council has advised the Governor-General that the member ought to be removed from office for inability as aforesaid or for misbehavior.




8. If the Prime Minister represents to the Governor-General that the question of removing a member of the Commission under this section ought to be investigated, then-







a.
the Governor-General shall refer the matter to the Belize Advisory Council which shall sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
the Belize Advisory Council shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether that member of the Commission should be removed under this section.






9. If the question of removing a member of the Commission from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend the member from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that the member should not be removed from office.




10. If the office of a member of the Commission is vacant or a member is for any reason unable to perform the functions of his office, the Governor-General may appoint another person in the same manner in which such member was appointed, to act as a member of the Commission, and any person so appointed shall, subject to the provisions of subsections (6), (7), (8) and (9) of this section, continue to act until he is notified by the Governor-General that the circumstances giving rise to the appointment have ceased to exist.




11. A member of the Commission shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.




12. The Commission may regulate its own procedure and, with the approval of the Governor-General given in accordance with the advice of the Prime Minister, confer powers or impose duties on any public officer or authority of the Government for the purpose of the discharge of its functions.




13. The Commission shall be responsible for the direction and supervision of the registration of voters and the conduct of elections, referenda and all matters connected therewith.




14. In the exercise of its functions, the Commission shall not be subject to the direction or control of any other person or authority and shall, subject to the provisions of this Constitution, act in accordance with the Representation of the People Act or any other law, rule or regulation relating to elections.



89. Electoral divisions




1. For the purposes of the election of members of the House of Representatives, Belize shall be divided into thirty-one electoral divisions, the names and boundaries of which are set out in Schedule 1 to the Representation of the People Act.




2. Each electoral division shall be represented in the House of Representatives by one elected member.



90. Increase of electoral divisions




1. The Elections and Boundaries Commission shall, after considering the distribution of the population throughout Belize, make proposals from time to time for dividing Belize into electoral divisions in such a way that-







a.
each electoral division shall have as nearly as may be an equal number of persons eligible to vote;






b.
the total number of electoral divisions shall be not less than twenty-eight.






2. In fixing the boundaries of electoral divisions the Commission shall have regard to the transport and other facilities of the division, and to its physical features.




3. The proposals of the Commission made pursuant to this section shall be laid before the National Assembly by the Chairman of the Commission, and the electoral divisions specified in those proposals shall be the electoral divisions of Belize for the purposes of any law for the time being in force relating to the election of members of the House of Representatives when, and shall not be such electoral divisions until, enacted as law by the National Assembly.




4. When the Elections and Boundaries Commission considers it necessary to increase the number of electoral divisions as specified in subsection (1), it shall make proposals to the National Assembly, and the National Assembly may enact a law to give effect to such proposals, with such amendments and modifications as may seem appropriate to the National Assembly.



91. Redivision of electoral divisions


Any redivision of electoral divisions effected in accordance with section 90 of this Constitution shall, in respect of the election of members of the House of Representatives, come into operation at the next general election held after such redivision and not earlier.



92. Conduct of voting


At any general election-







a.
every citizen of Belize or a citizen of any Commonwealth Country who has attained the age of eighteen years and who satisfies the requirements of the Representation of the People Act shall have the right to vote;






b.
no person shall be entitled to more than one vote; and






c.
votes shall be cast in a secret ballot.





93. Conduct of elections, etc


Subject to the provisions of sections 88 to 92 inclusive of this Constitution, the provisions of the Representation of the People Act shall apply to the franchise, registration of voters, the administration of the electoral system, offences relating to the electoral system, the conduct of elections, and all matters connected therewith.



PART VII. The Judiciary



93A. Magistracy




1. There shall be established in each judicial district of Belize a “Summary Jurisdiction Court” which shall have and exercise criminal jurisdiction, and a “District Court” which shall have and exercise civil jurisdiction.




2. The power and jurisdiction of a Summary Jurisdiction Court and a District Court shall be such as may from time to time be prescribed by the National Assembly by a law made in that behalf.




3. A magistrate shall be appointed by the Judicial and Legal Services Commission and shall, subject to any law passed by the National Assembly, be a qualified attorney-at-law.




4. A magistrate who is a qualified attorney-at-law shall have security of tenure and, subject to any compulsory retirement age for public officers, may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of mind or body or from any other cause) or for misbehaviour.



94. Establishment of Supreme Court and Court of Appeal


There shall be for Belize a Supreme Court of Judicature and Court of Appeal.



95. The Supreme Court




1. The Supreme Court shall have unlimited original jurisdiction to hear and determine any civil or criminal proceedings under any law and such jurisdiction and powers as may be conferred on it by this Constitution or any other law:


Provided that the Supreme Court shall not have jurisdiction to hear and determine any application made by a person sentenced to death under any law after the expiration of one year from the passing of the sentence.




2. The justices of the Supreme Court shall be the Chief Justice and such number of other justices as may from time to time be prescribed by the National Assembly:


Provided that the office of a justice shall not be abolished while there is a substantive holder thereof.




3. The Supreme Court shall be a superior court of record and, save as otherwise provided by any law, shall have all the powers of such a court.




4. The Supreme Court shall sit in such places as the Chief Justice may appoint.



96. Referral of certain questions to the Supreme Court and the Caribbean Court of Justice




1. Subject to the provisions of sections 33(2), 34(4), 54(18), 69(6), 80(4) and 123(3) of this Constitution, where any question as to the interpretation of this Constitution or the interpretation or application of the Treaty (as defined in section 131 of this Constitution) arises in any court of law established for Belize (other than the Supreme Court or the Court of Appeal), and the court is of the opinion that the question involves a substantial question of law, the court shall refer the question to the Supreme Court.




2. Where any question is referred to the Supreme Court in pursuance of this section, the Supreme Court shall, subject to subsection (3) below, give its decision upon the question and the court in which the question arose shall dispose of the case in accordance with that decision or, if the decision is the subject of an appeal to the Court of Appeal or the Caribbean Court of Justice, in accordance with the decision of the Court of Appeal or, as the case may be, the Caribbean Court of Justice.




3. Where the Supreme Court or the Court of Appeal is seised of an issue the resolution of which involves a question concerning the interpretation or application of the Treaty, the Supreme Court or the Court of Appeal, as the case may be, shall, if it considers that a decision on the question is necessary to enable it to deliver judgment, refer the question to the Caribbean Court of Justice for determination before delivering judgment.



97. Appointment of Justices of Supreme Court




1. The Chief Justice shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition.




2. Justices of the Supreme Court other than the Chief Justice shall be appointed by the Governor-General, acting in accordance with the advice of the Judicial and Legal Services Commission and with the concurrence of the Prime Minister given after consultation with the Leader of the Opposition.




3. A person shall not be qualified to be appointed as a justice of the Supreme Court unless-







a.
he is qualified to practise as an attorney-at-law in a court in Belize or as an advocate in a court in any other part of the Commonwealth having unlimited jurisdiction either in civil or criminal causes or matters; and






b.
he has been qualified for not less than five years so to practise in such a court.






4. If the office of Chief Justice is vacant or the Chief Justice is for any reason including his absence from Belize unable to exercise the functions of his office, then, until a person has been appointed to and has assumed the functions of that office or until the person holding that office has resumed those functions, as the case may be, they shall be exercised by the justice other than the Chief Justice, or if there be more than one then by such one of the justices as may for the time being be designated in that behalf by the Governor-General, acting in the manner prescribed in subsection (1) of this section.




5. If the office of any justice other than the Chief Justice is vacant or if any such justice is appointed to act as Chief Justice or is for any reason unable to perform the functions of his office or if the Chief Justice advises the Governor-General that the state of business in the Supreme Court so requires, the Governor-General, acting in the manner prescribed in subsection (2) of this section, may appoint a person who is qualified to be appointed as a justice of the Supreme Court to act as a justice of that court:


Provided that a person may act as a justice notwithstanding that he has attained the age of sixty-five years.




6. Any person appointed under subsection (5) of this section to act as a justice shall, subject to the provisions of subsections (4) and (6) of section 98 of this Constitution, continue to act for the period of his appointment or, if no such period is specified, until his appointment is revoked by the Governor-General:


Provided that, notwithstanding the expiration of the period of his appointment or the revocation of his appointment, he may thereafter continue to act as a justice for so long as may be necessary to enable him to deliver judgment or to do any other thing in relation to proceedings that were commenced before him previously thereto.



98. Tenure of office of Justices of Supreme Court




1. Subject to the following provisions of this section, a justice of the Supreme Court shall hold office until he attains the age of sixty-five years:


Provided that-







a.
he may at any time resign his office; and






b.
the Governor-General-









i.
in the case of the Chief Justice, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition; and






ii.
in the case of a Justice of the Supreme Court other than the Chief Justice, acting in accordance with the advice of the Judicial and Legal Services Commission and with the concurrence of the Prime Minister given after consultation with the Leader of the Opposition,







may appoint a person over the age of sixty-five years as Chief Justice of the Supreme Court, or may permit a Justice who attains the age of sixty-five years to continue in office, until, in either case, such person has attained any later age not exceeding seventy-five years.






2. Notwithstanding that he has attained the age at which he is required by or under this section to vacate his office, a person holding the office of a justice of the Supreme Court may continue in office for so long after attaining that age as may be necessary to enable him to deliver judgment or to do any other thing in relation to proceedings that were commenced before him before he attained that age.




3. A justice of the Supreme Court may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of body or mind or from any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




4. A justice of the Supreme Court may be removed from office if the question of his removal from office for inability to perform the functions of his office or for misbehavior has been referred to the Judicial and Legal Services Commission in writing and the Judicial and Legal Services Commission, after considering the matter, recommends in writing to the Belize Advisory Council that the question of removal ought to be investigated.




5. For the purpose of investigating the question of the removal of a Justice of the Supreme Court referred to it under subsection (4), the Belize Advisory Council shall:-







a.
sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether the Justice of the Supreme Court should be removed from office in accordance with this section.






6. If the question of removing a justice of the Supreme Court from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend the justice from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that the justice should not be removed from office.




7. If the Belize Advisory Council advises the Governor-General that the Justice of the Supreme Court ought to be or not to be removed from office, the Governor-General shall not notify the Justice in writing accordingly.




8. The power to remove a Justice of the Supreme Court from office for inability to perform the functions of his office or for misbehaviour vest in the Governor-General, acting in accordance with this section.



99. Oath to be taken by Justices of Supreme Court


A justice of the Supreme Court shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.



100. Appeals to Courts of Appeal




1. The Court of Appeal shall have such jurisdiction and powers to hear and determine appeals in civil and criminal matters as may be conferred on it by this Constitution or any other law.




2. The Judges of the Court of Appeal (hereinafter referred to as "Justices of Appeal") shall be a President and such number of other Justices as may be prescribed by the National Assembly:


Provided that the office of Justice of Appeal shall not be abolished while there is a substantive holder of that office.




3. The Court of Appeal shall be a superior court of record and, save as otherwise provided by any law, shall have all the powers of such a court.




4. The Court of Appeal shall sit in such places as the President may appoint.



101. Appointment of Justices of Appeal




1. The Justices of Appeal shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition, for such period as may be specified in the instrument of appointment:


Provided that where no period is specified in an instrument of appointment, such appointment shall be deemed to subsist until-







a.
in the case of an instrument of appointment existing at the date of commencement of the Belize Constitution (Sixth Amendment) Act, 2008 – one year after such commencement;






b.
in the case of an instrument of appointment issued after the commencement of the Belize Constitution (Sixth Amendment) Act, 2008 – one year after the date of issue of such instrument.






2. A person shall not be qualified to be appointed as a Justice of Appeal unless either-







a.
he holds or has held office as judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court; or






b.
he is qualified to practise as an attorney-at-law in a court in Belize or as an advocate in a court in any other part of the Commonwealth having unlimited jurisdiction in either civil or criminal causes or matters and has been so qualified for not less than fifteen years.






3. Any power exercisable by a single Justice of Appeal may, at any time when there is no such Justice present in Belize and able to perform the functions of his office, be exercised by a justice of the Supreme Court as if that justice were a Justice of Appeal.




4. If the office of the President is vacant or he is for any reason unable to perform the functions of his office, then until some other person has been appointed to or has been appointed to act in, and has assumed the functions of that office, or until the President has resumed those functions, as the case may be, those functions shall be performed by such one of the other Justices of Appeal as the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition, may appoint for that purpose.




5. If the office of a Justice of Appeal other than the President is vacant, or if any such Justice is appointed to act as the President, or is for any reason unable to perform the functions of his office, the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition, may appoint a person possessing such legal qualifications and experience as he, after consultation with the President, may deem appropriate to be temporarily a Justice of Appeal.




6. Any person appointed under subsection (5) of this section to be temporarily a Justice of Appeal shall hold office until his appointment is revoked by the Governor-General.



102. Tenure of office of Justices of Appeal




1. Subject to the following provisions of this section, the office of a Justice of Appeal shall become vacant upon the expiration of the period of his appointment to that office or if he resigns his office:


Provided that where no period is specified in an instrument of appointment, the office of a Justice of Appeal shall become vacant upon the expiry of the period specified in the Proviso to subsection (1) of section 101.




2. A Justice of Appeal may be removed from office only for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




3. A Justice of the Court of Appeal may be removed from office if the question of his removal from office for inability to perform the functions of his office or for misbehaviour has been referred to the Judicial and Legal Services Commission in writing and the Judicial and Legal Services Commission, after considering the matter, recommends in writing to the Belize Advisory Council that the question of removal ought to be investigated.




4. For the purpose of investigating the question of the removal of a Justice of the Court of Appeal referred to it under subsection (3), the Belize Advisory Council shall:-







a.
sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether the Justice of the Court of Appeal should be removed from office in accordance with this section.






5. If the question of removing a Justice of Appeal from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend the Justice from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that the Justice should not be removed from office.




6. If the Belize Advisory Council advises the Governor-General that the justice of the Court of Appeal ought to be or not to be removed from office, the Governor-General shall notify the Justice in writing accordingly.




7. The power to remove a Justice of the Court of Appeal from office for inability to perform the functions of his office or for misbehaviour vest in the Governor-General, acting in accordance with this section.



103. Oath to be taken by Justices of Appeal


A Justice of Appeal shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.



104. Appeals to the Caribbean Court of Justice




1. An appeal shall lie from final decisions of the Court of Appeal to the Caribbean Court of Justice as of right in the following cases-







a.
in civil proceedings where the matter in dispute on appeal to the Caribbean Court of Justice is of the value of not less than $18,250 (or such other amount as may be prescribed by the National Assembly), or where the appeal involves directly or indirectly a claim or a question respecting property or a right of the aforesaid value;






b.
in proceedings for the dissolution or nullification of marriage;






c.
in any civil or criminal proceedings which involve a question as to the interpretation of this Constitution;






d.
in respect of a matter where this Constitution expressly provides for an appeal from the decision of the Court of Appeal;






e.
in any proceedings that are concerned with the exercise of the jurisdiction conferred upon the Supreme Court relating to redress for the contravention of the provisions of this Constitution for the protection of fundamental rights; and






f.
in respect of any other matter as may be prescribed by law.






2. An appeal shall lie to the Caribbean Court of Justice with leave of the Court of Appeal from decisions of the Court of Appeal in the following cases-







a.
final decisions in any civil proceedings where, in the opinion of the Court of Appeal, the question involved in the appeal is one that by reason of its general or public importance or otherwise, ought to be submitted to the Caribbean Court of Justice; and






b.
such other cases as may be prescribed by the National Assembly.






3. Subject to subsections (1) and (2), an appeal shall lie to the Caribbean Court of Justice with the special leave of that Court from any decision of the Court of Appeal in any civil or criminal matter.




4. Nothing in this section shall apply to matters in relation to which the decision of the Court of Appeal was, at the time of the commencement of the Belize Constitution (Seventh Amendment) Act, 2010, declared to be final by any law.




5. The Caribbean Court of Justice shall, in relation to any appeal to it in any case, have all the jurisdiction and powers possessed in relation to the case by the Court of Appeal.




6. In the exercise of its appellate jurisdiction, the Caribbean Court of Justice is a superior court of record for Belize, with such jurisdiction and powers as are conferred on it by the Agreement or by this Constitution or any other law.




7. The provisions of this section shall not affect any proceedings pending before the Judicial Committee of the Privy Council immediately before the commencement of the Belize Constitution (Seventh Amendment) Act, 2010.




8. For the purposes of this section, proceedings shall be treated as pending where leave to appeal to the Judicial Committee of the Privy Council has been granted.




9. Any judgment of the Judicial Committee of the Privy Council which at the date of commencement of the Belize Constitution (Seventh Amendment) Act, 2010 has been given, but has not been satisfied, may be enforced after the said commencement as if it had been a judgment of the Caribbean Court of Justice.




10. Subject to the foregoing provisions of this section, the jurisdiction of Her Majesty in Council to hear appeals, applications and petitions from Belize is hereby abolished and all references to “Her Majesty in Council” or the “Privy Council” or the “Judicial Committee of the Privy Council” wherever occurring in this Constitution or in any other law, rule, regulation, order or instrument having effect as part of the law of Belize, shall be read and construed as references to the Caribbean Court of Justice.




11. If at any time after 1st day of June, 2010, the Caribbean Court of Justice ceases to exist or ceases to exercise its appellate jurisdiction, this section will automatically cease to apply and it will be open to the National Assembly to establish by law a final Court of Appeal for Belize, or to declare any other regional appellate tribunal to be the final Court of Appeal for Belize.



PART VIII



SUB-PART I. The Public Services Commission



105. Public Services Commission




1. There shall be established for Belize a Public Services Commission which shall consist of a Chairman and five other members.




2. The Chairman and other members of the Commission shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Leader of the Opposition.




3. No person shall be qualified to be appointed as a member of the Commission if he is a member of the National Assembly or, save in respect of the ex officio members, if he holds or is acting in any public office.




4. A person shall not, while he holds or is acting in the office of a member of the Commission or within a period of two years commencing from the date on which he last held or acted in that office, be eligible for appointment to any public office.




5. Subject to the provisions of this section, the office of a member of the Commission shall become vacant-







a.
at the expiration of three years from the date of his appointment or such earlier time, being not less than two years, as may be specified in the instrument by which he was appointed; or






b.
if any circumstances arise that, if he were not a member of the Commission, would cause him to be disqualified for appointment as such.






6. A member of the Commission may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of mind or body or from any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




7. A member of the Commission shall be removed from office by the Governor-General if the question of the removal of that member from office has been referred to the Belize Advisory Council in accordance with the next following subsection and the Belize Advisory Council has advised the Governor-General that that member ought to be removed from office for inability as aforesaid or for misbehaviour.




8. If the Prime Minister represents to the Governor-General that the question of removing a member of the Commission under this section ought to be investigated, then-







a.
the Governor-General shall refer the matter to the Belize Advisory Council which shall sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
the Belize Advisory Council shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether that member of the Commission should be removed under this section.






9. If the question of removing a member of the Commission from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend the member from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that the member should not be removed from office.




10. If the office of a member of the Commission is vacant or a member is for any reason unable to perform the functions of his office, the Governor-General may appoint a person who is qualified for appointment as a member of the Commission to act as a member of the Commission, and any person so appointed shall, subject to the provisions of subsections (6), (7), (8) and (9) of this section, continue to act until he is notified by the Governor-General that the circumstances giving rise to the appointment have ceased to exist.




11. A member of the Commission shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.




12. The Commission shall, in the exercise of its functions under this Constitution, not be subject to the direction or control of any other person or authority.




13. The Commission may by regulation make provision for regulating and facilitating the performance of its functions under this Constitution.




14. Subject to the provisions of this section, the Commission may regulate its own procedure.




15. Any decision of the Commission shall require the concurrence of a majority of all the members thereof and, subject to its rules of procedure, the Commission may act not withstanding the absence of any member other than the Chairman:


Provided that in any matter before the Commission, where the votes are equally divided, the Chairman shall have a casting vote in addition to his original vote.



106. Appointment, etc., of public officers




1. The power to appoint persons to hold or act in offices in the public service, other than the offices in the judicial and legal services and the security services, including the power to transfer or confirm appointments, and, subject to the provisions of section 111 of this Constitution, the power to exercise disciplinary control over such persons and the power to remove such persons from office, shall vest in the Public Services Commission established in accordance with section 105(1) of this Constitution.




2. Repealed.




3. Subject to the provisions of this Constitution, the Governor-General, acting in accordance with the advice of the Minister or Ministers responsible for the public service given after consultation with the recognised representatives of the employees or other persons or groups within the public service as may be considered appropriate, may make regulations on any matter relating to-







a.
the formulation of schemes for recruitment to the public service;






b.
the determination of a code of conduct for public officers;






c.
the fixing of salaries and privileges;






d.
the principles governing the promotion and transfer of public officers;






e.
measures to ensure discipline, and to govern the dismissal and retirement of public officers, including the procedures to be followed;






f.
the procedure for delegation of authority by and to public officers; and






g.
generally for the management and control of the public service.






4. The Public Services Commission shall, in the exercise of its functions under this section, be governed by regulations made under subsection (3) of this section.




5. The Public Services Commission may, by directions in writing and subject to such conditions as it thinks fit, delegate any of its powers under subsection (1) of this section to any one or more members of the Commission or, with the consent of the Prime Minister, to any public officer.




6. The provisions of subsection (1) of this section shall not apply in relation to the following offices, that is to say-







a.
any office to which section 107 of this Constitution applies;






b.
the offices of justice of the Supreme Court and Justice of Appeal;






c.
the office of Auditor-General;






d.
the office of Director of Public Prosecutions; or






e.
any office to which section 110B of this Constitution applies.






7. No person shall be appointed under this section to or to act in any office on the Governor-General's personal staff except with the concurrence of the Governor-General, acting in his own deliberate judgment.




8. Repealed.



107. Appointment, etc., of Chief Executive Officers and certain other officers




1. This section applies to the offices of Solicitor General, Secretary to the Cabinet, Financial Secretary, Chief Executive Officer, Commissioner of Police, Commandant, Belize Defence Force, Commandant, Belize National Coast Guard Service, Superintendent of Prisons, Ambassador, High Commissioner or principal representative of Belize in any other country or accredited to any international organisation, and, subject to the provisions of this Constitution, any other office designated by the Governor-General, acting in accordance with the advice of the Prime Minister given after consultation with the Public Services Commission.




2. The power to appoint persons to hold or to act in offices to which this section applies (including the power to transfer or to confirm appointments) and, subject to the provisions of section 111 of this Constitution, the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Governor-General, acting in accordance with the advice of the Prime Minister.



108. Director of Public Prosecutions




1. The Director of Public Prosecutions shall be appointed by the Governor-General, acting in accordance with the advice of the Judicial and Legal Services Commission and with the concurrence of the Prime Minister given after consultation with the Leader of the Opposition.




2. A person shall not be qualified for appointment to hold or act in the office of Director of Public Prosecutions unless he is qualified to be appointed as a justice of the Supreme Court.




3. If the office of Director of Public Prosecutions is vacant or if the holder of that office is for any reason unable to exercise the functions of his office, the Governor-General, acting in accordance with the advice of the Judicial and Legal Services Commission and with the concurrence of the Prime Minister given after consultation with the Leader of the Opposition, may appoint a person to act as Director.




4. A person appointed to act in the office of Director of Public Prosecutions shall, subject to the provisions of subsections (5), (7), (8) and (9) of this section, cease so to act-







a.
when a person is appointed to hold that office and has assumed the functions thereof or, as the case may be, when the person in whose place he is acting resumes the functions of that office; or






b.
at such earlier time as may be prescribed by the terms of his appointment.






5. Subject to the provisions of subsection (6) of this section, the Director of Public Prosecutions shall vacate his office when he attains the age of sixty years or such other age as may be prescribed by the National Assembly:


Provided that any law enacted by the National Assembly, to the extent to which it alters the prescribed age after a person has been appointed to be or to act as Director of Public Prosecutions, shall not have effect in relation to that person unless he consents that it should have effect.




6. The Director of Public Prosecutions may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of mind or body or from any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




7. The Director of Public Prosecutions shall be removed from office by the Governor-General if the question of his removal from office has been referred to the Belize Advisory Council in accordance with the next following subsection and the Belize Advisory Council has advised the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




8. If the Prime Minister represents to the Governor-General that the question of removing the Director of Public Prosecutions under this section ought to be investigated, then-







a.
the Governor-General shall refer the matter to the Belize Advisory Council which shall sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
the Belize Advisory Council shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether he should be removed under this section.






9. If the question of removing the Director of Public Prosecutions from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend him from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that he should not be removed from office.



109. Auditor-General




1. With effect from the 15th day of January, 2002, the Auditor-General shall be appointed by the Governor-General, acting on the recommendations of both Houses of the National Assembly contained in resolutions passed in that behalf.




2. If, after the 15th day of January, 2002, the office of Auditor-General is vacant or if the holder of that office is for any reason unable to exercise the functions of his office, the Governor-General, acting on the recommendations of both Houses of National Assembly contained in resolutions passed in that behalf, may appoint a person to act as Auditor-General.




3. A person appointed to act in the office of Auditor-General shall, subject to the provisions of subsections (4), (6), (7) and (8) of this section, cease so to act-







a.
after a person is appointed to hold that office and has assumed the functions thereof or, as the case may be, when the person in whose place he is acting resumes the functions of that office; or






b.
at such earlier time as may be prescribed by the terms of his appointment.






4. Subject to the provisions of subsection (5) of this section, the Auditor-General shall vacate his office when he attains the age of sixty years or such other age as may be prescribed by the National Assembly:


Provided that any law enacted by the National Assembly, to the extent to which it alters the prescribed age after a person has been appointed to be or to act as Auditor-General, shall not have effect in relation to that person unless he consents that it should have effect.




5. The Auditor-General may be removed from office in accordance with the provisions of this section only for inability or failure to perform the functions of his office (howsoever arising) or for misbehavior; and for the purpose of this section, any failure or undue delay by the Auditor-General to submit a report as required by section 120 shall be treated as a failure to perform the functions of his office.




6. The Auditor-General shall be removed from office by the Governor-General if the question of his removal from office has been referred to the Belize Advisory Council in accordance with the next following subsection and the Belize Advisory Council has advised the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




7. If the Prime Minister represents to the Governor-General that the question of removing the Auditor-General under this section ought to be investigated, then-







a.
the Governor-General shall refer the matter to the Belize Advisory Council which shall sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
the Belize Advisory Council shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether he should be removed under this section.






8. If the question of removing the Auditor-General from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend him from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that he should not be removed from office.




110. Repealed.




110A. Repealed.



110B. Appointment, etc., of junior officers of Prison Service




1. The Power to appoint persons to hold or act in any office in the Prison Service (including power to confirm appointments) below the rank of Principal Officer, and to transfer or exercise disciplinary control over persons holding or acting in such offices and to remove such persons from office, shall vest in the Superintendent of Prisons.




2. The Superintendent of Prisons may, subject to such conditions as he thinks fit, delegate any of his powers under this section, by directions in writing, to any other senior officer of the Prison Service.



SUB-PART II. The Security Services Commission



110C. Security Services Commission




1. There shall be established for Belize a Security Services Commission.




2. The members of the Security Services Commission shall be appointed by the Governor-General, on the recommendation of the Prime Minister given after consultation with the Leader of the Opposition, and shall consist of-







a.
the Chairman of the Public Services Commission, who shall be a member and Chairman;






b.
a former senior officer of the Belize Police Department;






c.
a former senior officer of the Belize Defence Force;






d.
one person nominated by the Leader of the Opposition;






e.
one person from the private sector.





110D. Appointment of police officers, members of the Belize Defence Force, etc




1. Subject to the provisions of this section, the power to appoint persons to hold or act in offices in the security services, including the power to make appointments, and to deal with all matters relating to the conditions of service of such officers and, subject to the provisions of section 111 of this Constitution, the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons shall vest in the Security Services Commission established under section 110C of this Constitution.




2. In this section "security services" means service in the Belize Police Department, the Belize National Coast Guard Service, and in the military service as defined in subsection (3) of this section:


Provided that the provisions of this Part shall not apply to the Commissioner of Police, the Commander, Belize Defence Force or the Commandant, Belize National Coast Guard Service.




3. For the purposes of this section, "military service" means service in the Belize Defence Force or in any other military, naval or air force established for Belize.




4. Subject to this Sub-Part, any officer holding or acting in an office in the security services immediately before the commencement of this section shall continue to hold or act in that office and to be subject to the same terms and conditions of services as obtained immediately prior to the commencement of this section.




5. The Security Services Commission may, by directions in writing and subject to such conditions as it thinks fit, delegate any of its powers under subsection (1) of this section to any one or more members of the Security Services Commission or, with the consent of the Prime Minister, to the Commissioner of Police or the Commandant, Belize Defence Force or the Commandant, Belize National Coast Guard Service.




6. The Security Services Commission may, in accordance with subsection (5), authorise the Commissioner of Police to subdelegate the powers delegated to him under that subsection to a member of the Belize Police Department of the rank of Inspector and above, in respect of matters affecting members of the Belize Police Department of the rank of Assistant Inspector and below.




7. The Security Services Commission may, in accordance with subsection (5), authorise-







i.
the Commander, Belize Defence Force, to sub-delegate the powers delegated to him under that subsection to a member of the Belize Defence Force of the rank of Captain and above, in respect of matters affecting members of the Belize Defence Force of the rank of Lieutenant and below;






ii.
the Commandant, Belize National Coast Guard Service, to sub-delegate the powers delegated to him under that subsection to a member of the Belize National Coast Guard Service of the rank of Lieutenant and above, in respect of matters affecting members of the Belize National Coast Guard Service of the rank of Chief Petty Officer and below.






8. Subsection (3) to (15) of section 110E of this Constitution shall apply, with such modifications as may be necessary, to members of the Security Services Commission.



SUB-PART III. The Judicial and Legal Services Commission



110E. Judicial and Legal Services Commission




1. There shall be established for Belize a Judicial and Legal Services Commission.




2. The members of the Judicial and Legal Services Commission shall be appointed by the Governor-General and shall consist of:-







a.
the Chief Justice, who shall be a member and Chairman;






b.
the Chairman of the Public Services Commission;






c.
the Solicitor General; and






d.
the President of the Bar Association of Belize.






3. Subject to subsection (2), no person shall be qualified to be appointed as a member of the Judicial and Legal Services Commission if he is a member of the National Assembly, or if he holds or is acting in any public office.




4. Subject to subsection (2), a person shall not, while he holds or is acting in the office of a member of the Judicial and Legal Services Commission or within a period of two years commencing from the date on which he last held or acted in that office, be eligible for appointment to any public office.




5. Subject to the provisions of this section, the office of a member of the Judicial and Legal Services Commission shall become vacant:-







a.
at the expiration of three years from the date of his appointment or such earlier time, being not less than one year, as may be specified in the instrument by which he was appointed; or






b.
if any circumstances arise that, if he were not a member of the Judicial and Legal Services Commission, would cause him to be disqualified for appointment as such.






6. A member of the Judicial and Legal Services Commission may be removed from office only for inability to perform the functions of his office (whether arising from infirmity of mind or body or from any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




7. A member of the Judicial and Legal Services Commission shall be removed from office by the Governor-General if the question of the removal of that member from office has been referred to the Belize Advisory Council in accordance with the next following subsection and the Belize Advisory Council has advised the Governor-General that that member ought to be removed from office for inability as aforesaid or for misbehaviour.




8. If the Prime Minister represents to the Governor-General that the question of removing a member of the Judicial and Legal Services Commission under this section ought to be investigated, then-







a.
the Governor-General shall refer the matter to the Belize Advisory Council which shall sit as a tribunal in the manner provided in section 54 of this Constitution; and






b.
the Belize Advisory Council shall enquire into the matter and report on the facts thereof to the Governor-General whether that member of the Judicial and Legal Services Commission should be removed under this section.






9. If the question of removing a member of the Judicial and Legal Services Commission from office has been referred to the Belize Advisory Council under the preceding subsection, the Governor-General may suspend the member from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General and shall in any case cease to have effect if the Belize Advisory Council advises the Governor-General that the member should not be removed from office.




10. If the office of a member of the Judicial and Legal Services Commission is vacant or a member is for any reason unable to perform the functions of his office, the Governor-General may appoint a person who is qualified for appointment as a member of that Commission to act as a member of the Commission, and any person so appointed shall, subject to the provisions of subsections (6), (7), (8) and (9) of this section, continue to act until he is notified by the Governor-General that the circumstances giving rise to the appointment have ceased to exist.




11. A member of the Judicial and Legal Services Commission shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and office.




12. The Judicial and Legal Services Commission shall, in the exercise of its functions under this Constitution, not be subject to the direction or control of any other person or authority.




13. The Judicial and Legal Services Commission may by regulations make provision for regulating and facilitating the performance of its functions under this Constitution.




14. Subject to the provisions of this section, the Judicial and Legal Services Commission may regulate its own procedure.




15. Any decision of the Judicial and Legal Services Commission shall require the concurrence of a majority of all the members thereof and, subject to its rules of procedure, the Judicial and Legal Services Commission may act notwithstanding the absence of any member other than the Chairman:


Provided that in any matter before the Judicial and Legal Services Commission, where the votes are equally divided, the Chairman shall have a casting vote in addition to his original vote.



110F. Appointment of judicial and legal officers, etc




1. Subject to the provisions of this section, the power to review the suitability of applicants, and to appoint persons to hold or act in offices in the judicial and legal services, including the power to make appointments, promotions, transfers, to confirm appointments, and to deal with all matters relating to the conditions of service of such judicial and legal officers and, subject to the provisions of section 111 of this Constitution, the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Judicial and Legal Services Commission established under section 110E of this Constitution.




2. In this section, "judicial and legal services" means service as Registrar General, Deputy Registrar General, Registrar, Deputy Registrar and Assistant Registrar of the Supreme Court, Registrar and Deputy Registrar of the Court of Appeal, Chief Magistrate, Magistrate, Legal Draftsman, Law Revision Counsel, Parliamentary Counsel, Senior Crown Counsel, Crown Counsel, Registrar and Deputy Registrar of Intellectual Property, Assistant Registrar, Companies and Corporate Affairs Registry, and such other posts requiring a legal qualification as the Governor-General, acting in accordance with the advice of the Prime Minister, may from time to time by Order published in the Gazette, prescribe.




3. Any officer holding or acting in an office in the judicial and legal services immediately before the commencement of this section shall continue to hold or act in that office and to be subject to the same terms and conditions of service as obtained immediately prior to the commencement of this section.




4. The Judicial and Legal Services Commission may, by directions in writing and subject to such conditions as it thinks fit, delegate any of its powers under subsection (1) of this section to any one or more members of the Judicial and Legal Services Commission or, with the consent of the Prime Minister, to any public officer who is a judicial or legal officer.



SUB-PART IV. Appeals in Discipline Cases



111. Appeals in discipline cases




1. This section applies to-







a.
any decision of the Governor-General, acting in accordance with the advice of the Prime Minister or the Public Services Commission or the Judicial and Legal Services Commission or the Security Services Commission, as the case may be, in relation to the public service, judicial and legal service or security service, or any decision of the Public Services Commission or the Judicial and Legal Services Commission or the Security Services Commission to remove a public officer from office or to exercise disciplinary control over a public officer (including a decision made on appeal from or confirming a decision of any person to whom powers are delegated under section 110F(4) or section 106(5) or section 110D(5) of this Constitution);






b.
any decision of any person to whom powers are delegated under section 110F(4) or section 106(5) or section 110D(5) of this Constitution to remove a public officer from office or to exercise disciplinary control over a public officer (not being a decision which is subject to appeal to or confirmation by the Judicial and Legal Services Commission or the Public Services Commission or the Security Services Commission).






c.
Repealed






d.
if it is so provided by the National Assembly, any decision of the Superintendent of Prisons under subsection (1) of section 110B of this Constitution, or of a person to whom powers are delegated under subsection (2) of that section, to remove an officer in the Prison Service from office or to exercise disciplinary control over such officer.






2. Subject to the provisions of this section, an appeal shall lie to the Belize Advisory Council from any decision to which this section applies at the instance of the public officer in respect of whom the decision is made.




3. Upon an appeal under this section the Belize Advisory Council may affirm or set aside the decision appealed against or may make any other decision which the authority or person from whom the appeal lies could have made.




4. Subject to the provisions of section 54 of this Constitution, the Belize Advisory Council may by regulation make provision for-







a.
the procedure in appeals under this section; or






b.
excepting from the provisions of subsection (2) of this section decisions in respect of public officers holding offices whose emoluments do not exceed such sum as may be prescribed by the regulations or such decisions to exercise disciplinary control, other than decisions to remove from office, as may be prescribed.






5. Regulations made under this section may, with the consent of the Prime Minister, confer powers or impose duties on any public officer or any authority of the Government for the purpose of the exercise of the functions of the Belize Advisory Council.




6. In this section, "public officer" includes any person holding or acting in an office in the military service as defined in section 110D(3) of this Constitution.



SUB-PART V. Pension Laws and Pension Rights of Public Officers



112. Pension laws and protection of pension rights




1. The law to be applied with respect to any pensions benefits that were granted to any person before Independence Day shall be the law that was in force at the date on which those benefits were granted or any law in force at a later date that is not less favourable to that person.




2. The law to be applied with respect to any pensions benefits (not being benefits to which subsection (1) of this section applies) shall-







a.
in so far as those benefits are wholly in respect of a period of service as a public officer that commenced before Independence Day, be the law that was in force immediately before that date; and






b.
in so far as those benefits are wholly or partly in respect of a period of service as a public officer that commenced after Independence Day, be the law in force on the date on which that period of service commenced, or any law in force at a later date not less favourable to that person.






3. Where a person is entitled to exercise an option as to which of two or more laws shall apply in his case, the law for which he opts shall, for the purposes of this section, be deemed to be more favourable to him than the other law or laws.




4. All pensions benefits shall (except to the extent to which, in the case of benefits under the Widows' and Orphans' Pensions Act or under any law amending or replacing that Act, they are a charge on a fund established by that Act or by any such law and have been duly paid out of that fund to the person or authority to whom payment is due) be a charge on the general revenues of Belize.




5. In this section, "pensions benefits" means any pensions, compensation, gratuities or other like allowances for persons in respect of their service as public officers or for the widows, children, dependents or personal representatives of such persons in respect of such service.




6. References in this section to the law with respect to pensions benefits include (without prejudice to their generality) references to the law regulating the circumstances in which such benefits may be granted or in which the grant of such benefits may be refused, the law regulating the circumstances in which any such benefits that have been granted may be withheld, reduced in amount or suspended and the law regulating the amount of any such benefits.



113. Grant withholding of pensions, etc




1. The power to grant any award under any pensions law for the time being in force in Belize (other than an award to which, under that law, the person to whom it is payable is entitled as of right) and, in accordance with any provisions in that behalf contained in any such law, to withhold, reduce in amount or suspend any award payable under any such law, shall vest in the Governor-General.




2. The power vested in the Governor-General by the preceding subsection shall be exercised by him-







a.
in the case of officers to whom section 107 of this Constitution applies, acting in accordance with the advice of the Prime Minister;






b.
in the case of public officers in the judicial and legal services to whom section 110F(1) of this Constitution applies, acting in accordance with the advice of the Judicial and Legal Services Commission;






c.
in the case of public officers in the security services to whom section 110D of this Constitution applies, acting in accordance with the advice of the Security Services Commission;






d.
in the case of all other officers, acting in accordance with the advice of the Public Services Commission.






3. In this section, "pensions law" means any law relating to the grant to any person, or to the widow, children, dependents or personal representatives of that person, of an award in respect of the services of that person in a public office, and includes any instrument made under any such law.



PART IX. Finance



114. Establishment of Consolidated Revenue Fund




1. All revenues or other moneys raised or received by Belize (not being revenues or other moneys payable under this Constitution or any other law into some other public fund established for a specific purpose) shall be paid into and form one Consolidated Revenue Fund.




2. No moneys shall be withdrawn from the Consolidated Revenue Fund except to meet expenditure that is charged upon the Fund by this Constitution or any other law enacted by the National Assembly or where the issue of those moneys has been authorised by an appropriation law or by a law made in pursuance of section 116 of this Constitution.




3. No moneys shall be withdrawn from any public fund other than the Consolidated Revenue Fund unless the issue of those moneys has been authorised by a law enacted by the National Assembly.




4. No moneys shall be withdrawn from the Consolidated Revenue Fund or any other public fund except in the manner prescribed by law.



115. Authorisation of expenditure from Consolidated Revenue Fund




1. The Minister responsible for finance shall prepare and lay before the House of Representatives in each financial year estimates of the revenues and expenditures of Belize for the next following financial year.




2. The heads of expenditure contained in the estimates (other than expenditure charged upon the Consolidated Revenue Fund by this Constitution or any other law) shall be included in a Bill, to be known as an Appropriation Bill, providing for the issue from the Consolidated Revenue Fund of the sums necessary to meet that expenditure and the appropriation of those sums for the purposes specified therein.




3. If in respect of any financial year it is found-







a.
that the amount appropriated by the appropriation law for any purpose is insufficient or that a need has arisen for expenditure for a purpose for which no amount has been appropriated by that law; or






b.
that any moneys have been expended for any purpose in excess of the amount appropriated for the purpose by the appropriation law or for a purpose for which no amount has been appropriated by that law,




a supplementary estimate showing the sums required or spent shall be laid before the House of Representatives and the heads of any such expenditure shall be included in a Supplementary Appropriation Bill.



116. Authorisation of expenditure in advance of appropriation


Any law enacted by the National Assembly may make provision under which, if the appropriation law in respect of any financial year has not come into operation by the beginning of that financial year, the Minister responsible for finance may authorise the withdrawal of moneys from the Consolidated Revenue Fund for the purpose of meeting expenditure necessary to carry on the services of the Government until the expiration of four months from the beginning of that financial year or the coming into operation of the appropriation law, whichever is the earlier.



117. Contingencies Fund




1. Any law enacted by the National Assembly may provide for the establishment of a Contingencies Fund and for authorising the Minister responsible for finance, if satisfied that there has arisen an urgent and unforeseen need for expenditure for which no other provision exists, to make advances from the Fund to meet that need.




2. Where any advance is made in accordance with subsection (1) of this section, a supplementary estimate shall be presented and a Supplementary Appropriation Bill shall be introduced as soon as possible for the purpose of replacing the amount so advanced.



118. Remuneration of certain officers




1. There shall be paid to the holders of the offices to which this section applies such salaries and such allowances as may be prescribed by or under a law enacted by the National Assembly.




2. The salaries and allowances prescribed in pursuance of this section in respect of the holders of the offices to which this section applies shall be a charge on the Consolidated Revenue Fund.




3. The salary prescribed in pursuance of this section in respect of the holder of any office to which this section applies and his other terms of service (other than allowances that are not taken into account in computing, under any law in that behalf, any pension payable in respect of his service in that office) shall not be altered to his disadvantage after his appointment.




4. When a person's salary or other terms of service depend upon his option, the salary or terms for which he opts shall, for the purposes of subsection (3) of this section, be deemed to be more advantageous to him than any others for which he might have opted.




5. This section applies to the offices of the Governor-General, the Chief Justice, Justice of the Court of Appeal, Justice of the Supreme Court, member of the Belize Advisory Council, member of the Judicial and Legal Services Commission or the Security Services Commission or the Public Services Commission, member of the Elections and Boundaries Commission, the Director of Public Prosecutions, members of the Integrity Commission, the Ombudsman, the Contractor General and the Auditor-General.




6. The budgets presented by the offices of the Auditor General, the Ombudsman, the Contractor General, the Elections and Boundaries Commission, the Integrity Commission, the Director of Public Prosecutions, the Supreme Court and the Court of Appeal shall be given first priority calls on the Consolidated Revenue Fund.




7. Nothing in this section shall be construed as prejudicing the provisions of section 112 of this Constitution.



119. Public debt




1. There shall be charged on the Consolidated Revenue Fund all debt charges for which Belize is liable.




2. For the purposes of this section debt charges include interest, sinking fund charges, the repayment or amortization of debt, and all expenditure in connection with the raising of loans on the security of the Consolidated Revenue Fund and the service and redemption of debt created thereby.



120. Audit of public accounts, etc




1. There shall be an Auditor-General whose office shall be a public office.




2. The Auditor-General shall-







a.
satisfy himself that all moneys that have been appropriated by the National Assembly and disbursed have been applied to the purposes to which they were so appropriated and that the expenditure conforms to the authority that governs it; and






b.
at least once in every year audit and report on the public accounts of Belize, the accounts of all officers and authorities of the Government, the accounts of all courts of law in Belize, the accounts of the Belize Advisory Council and every Commission established by this Constitution and the accounts of the Clerk to the National Assembly.






3. The Auditor-General and any officer authorised by him shall have access to all books, records, returns, reports and other documents which in his opinion relate to any of the accounts referred to in subsection (2) of this section.




4. The Auditor-General shall submit every report made by him in pursuance of subsection (2) of this section to the Minister responsible for finance who shall, not later than seven days after the House of Representatives first meets after he has received the report, lay it before the House. The Auditor General shall forthwith notify the Clerk, National Assembly, of the date on which he submitted the report to the Minister.




5. If the Minister fails to lay a report before the House in accordance with the provisions of subsection (4) of this section, the Clerk, National Assembly, shall forthwith inform the Auditor-General who shall promptly transmit copies of that report directly to the Clerk, and the Clerk shall, as soon as practicable, lay the report on the table of the House of Representatives and the Senate.




6. The Auditor-General shall exercise such other functions in relation to the accounts of the Government or the accounts of other authorities or bodies established by law for public purposes as may be prescribed by or under any law enacted by the National Assembly.




7. In the exercise of his functions under subsections (2), (3), (4) and (5) of this section, the Auditor-General shall not be subject to the direction or control of any other person or authority.




8. Where the Auditor General fails to submit a report to the National Assembly in accordance with subsection (5) of this section, he may be required to appear before the Senate to answer to his failure to comply with the requirements of this section.




9. The Senate may, where it considers it appropriate having regard to all the circumstances of the case, extend the period of time within which the Auditor General shall submit his report.




10. Where the Auditor General fails to submit a report within the prescribed time or extended time as the case may be-







i.
such failure may be deemed a failure by the Auditor General in the due performance of the duties of his office, for the purpose of removal from office pursuant to section 109 (5); and






ii.
the Senate shall forward a report on the matter to the Prime Minister with such recommendations as the Senate may consider fit.





PART X. Miscellaneous



121. Code of Conduct




1. The persons to whom this section applies shall conduct themselves in such a way as not-







a.
to place themselves in positions in which they have or could have a conflict of interest;






b.
to compromise the fair exercise of their public or official functions and duties;






c.
to use their office for private gain;






d.
to demean their office or position;






e.
to allow their integrity to be called into question; or






f.
to endanger or diminish respect for, or confidence in, the integrity of the Government.






2. This section applies to the Governor-General, members of the National Assembly, members of the Belize Advisory Council, members of the Judicial and Legal Services Commission, the Security Services Commission or the Public Services Commission, members of the Elections and Boundaries Commission, public officers of statutory corporations and government agencies, and such other officers as may be prescribed by law enacted by the National Assembly.



122. National Symbols


The national symbols of Belize shall be those prescribed by the National Assembly.



123. Powers of appointment and acting appointments




1. Any reference in this Constitution to power to make appointments to any public office shall be construed as including a reference to the power to make appointments on promotion and transfer to that office and to the power to appoint a person to act in that office during any period during which it is vacant or the holder thereof is unable to perform the functions of that office.




2. In this Constitution, unless the context otherwise requires, a reference to the holder of an office by the term designating his office shall be construed as including a reference to any person who is for the time being lawfully acting in or performing the functions of that office.




3. Where by this Constitution any person is directed, or power is conferred on any person or authority to appoint a person, to act in or otherwise to perform the functions of an office if the holder thereof is unable to perform the functions of that office, the validity of any performance of those functions by the person so directed or of any appointment made in exercise of that power shall not be called in question in any court of law on the ground that the holder of the office is not unable to perform the functions of the office.




4. Where by this Constitution the Governor-General is required to appoint a person to act in, or otherwise to perform the functions of, an office established by this Constitution or a public office, either acting in his own deliberate judgment or on the advice of any person, such power of appointment shall not be exercised after the National Assembly has been dissolved in accordance with section 84 of this Constitution prior to a general election of members of the House of Representatives.



124. Reappointments and concurrent appointments




1. Where any person has vacated any office established by this Constitution, he may, if qualified, again be appointed or elected to hold that office in accordance with the provisions of this Constitution.




2. Whenever the holder of any office constituted by or under this Constitution, or any public office otherwise constituted, is on leave of absence pending relinquishment of his office-







a.
another person may be appointed to that office; and






b.
that person shall, for the purpose of any function of that office, be deemed to be the sole holder of that office.





125. Removal from office




1. References in this Constitution to the power to remove a public officer from his office shall be construed as including references to any power conferred by any law to require or permit that officer to retire from the public service and to any power or right to terminate a contract on which a person is employed as a public officer and to determine whether any such contract shall or shall not be renewed:


Provided that nothing in this subsection shall be construed as conferring on any person or authority power to require any Justice of the Supreme Court or Justice of Appeal, the Director of Public Prosecutions, or the Auditor-General to retire from the public service.




2. Any provision of this Constitution that vests in any person or authority power to remove any public officer from his office shall be without prejudice to the power of any person or authority to abolish any office or to any law providing for the compulsory retirement of public officers generally or any class of public officer on attaining an age specified therein.



126. Resignations




1. A Senator or a member of the House of Representatives may resign his seat by writing under his hand addressed to the President or the Speaker, as the case may be, and the resignation shall take effect, and the seat shall accordingly become vacant, when the writing is received, as the case may be, by-







a.
the President or Speaker;






b.
if the office of President or Speaker is vacant or the President or Speaker is for any reason unable to perform the functions of his office and no other person is performing them, the Vice-President or Deputy Speaker; or






c.
if the office of Vice-President or Deputy Speaker is vacant or the Vice-President or Deputy Speaker is for any reason unable to perform the functions of his office and no other person is performing them, the Clerk to the National Assembly.






2. The President or the Vice-President or the Speaker or the Deputy Speaker may resign his office by writing under his hand addressed to the Senate or the House, as the case may be, and the resignation shall take effect, and the office shall accordingly become vacant, when the writing is received by the Clerk to the National Assembly.




3. Any person who has been appointed to an office established by this Constitution (other than an office to which subsection (1) or (2) of this section applies) or any office of Minister established under this Constitution may resign that office by writing under his hand addressed to the person or authority by whom he was appointed and the resignation shall take effect, and the office shall accordingly become vacant-







a.
at such time or on such date (if any) as may be specified in the writing; or






b.
when the writing is received by the person or authority to whom it is addressed or by such other person as may be authorised to receive it, whichever is the later:




Provided that the resignation may be withdrawn before it takes effect if the person or authority to whom the resignation is addressed consents to its withdrawal.



127. Saving of jurisdiction of courts


No provision of this Constitution that any person or authority shall not be subject to the direction or control of any other person or authority in the exercise of any functions under this Constitution shall be construed as precluding a court of law from exercising jurisdiction in relation to any question whether that person or authority has performed those functions in accordance with this Constitution or any other law or should not perform those functions.



128. Power to amend and revoke instruments, etc


Where any power is conferred by this Constitution to make any proclamation, regulation, order or rule, or to give any direction or instructions, the power shall be construed as including the power, exercisable in like manner, to amend or revoke any such proclamation, regulation, order, rule, direction or instructions.



129. Consultation




1. Where any person or authority is directed by this Constitution to exercise any function after consultation with any other person or authority, that person or authority shall not be obliged to exercise that function in accordance with the advice of that other person or authority.




2. Where any person or authority is directed by this Constitution or any other law to consult any other person or authority before taking any decision or action, that other person or authority must be given a genuine opportunity to present his or its views before the decision or action, as the case may be, is taken.



130. National Seal


There shall be a national seal bearing on it such device as the National Assembly shall approve by resolution.



131. Interpretation




1. In this Constitution, unless the context otherwise requires-







•
"Agreement" means the Agreement Establishing the Caribbean Court of Justice, signed at Bridgetown, Barbados, on the 14th day of February 2001;






•
"Belize" means the land and sea areas defined in Schedule 1 to this Constitution;






•
"Caribbean Court of Justice" means the Court established by the Agreement;






•
"Commonwealth citizen" has such meaning as the National Assembly may prescribe;






•
"Court of Appeal" means the Court of Appeal established by this Constitution;






•
"Crown" means the Crown in right of Belize;






•
"financial year" means the twelve months ending on 31st March in any year or on such other date as may from time to time be prescribed by any law enacted by the National Assembly;






•
"the Gazette" means the Belize Government Gazette and includes any supplement thereto;






•
"the Government" means the Government of Belize;






•
"the House" means the House of Representatives or the Senate as the context may require;






•
"the House of Representatives" means the House of Representatives established by this Constitution;






•
"Independence Day" means 21st September, 1981;






•
"law" means any law in force in Belize or any part thereof, including any instrument having the force of law and any unwritten rule of law, and "lawful" and "lawfully" shall be construed accordingly;






•
"Minister" means a Minister of Government;






•
"the National Assembly" means the National Assembly established by this Constitution;






•
"oath" includes affirmation;






•
"oath of allegiance and office" means the oath prescribed in Schedule 3 to this Constitution;






•
"Police Department" means the Belize Police Department;






•
"President" and "Vice-President" mean the respective persons holding office as President and Vice-President of the Senate;






•
"public office" means any office of emolument in the public service;






•
"public officer" means a person holding or acting in any public office;






•
"the public service" means, subject to the provisions of this section, the service of the Crown in a civil capacity in respect of the Government;






•
"Senate" means the Senate established by this Constitution;






•
"session" means, in relation to a House of the National Assembly, the sittings of that House commencing when it first meets after the prorogation or dissolution of the National Assembly at any time and terminating when the National Assembly is prorogued or is dissolved without having been prorogued;






•
"sitting" means, in relation to a House of the National Assembly, a period during which that House is sitting continuously without adjournment and includes any period during which the House is in committee;






•
"Speaker" and "Deputy Speaker" mean the respective persons holding office as Speaker and Deputy Speaker of the House of Representatives;






•
"Supreme Court" means the Supreme Court of Judicature established by this Constitution.






•
“Treaty” means the Revised Treaty of Chaguaramas establishing the Caribbean Community including the Caricom Single Market and Economy that was signed in The Bahamas on the 5th day of July, 2001.






2. Except in sections 63(1) and 71 of this Constitution, references in this Constitution to a member or members of the House of Representatives or to a Senator or Senators do not include references to a person who, under section 56(2), is a member of the House by virtue of holding the office of Speaker, or who, under section 61(2), is a Senator by virtue of holding the office of President.




3. In this Constitution, unless the context otherwise requires, references to an office in the public service shall be construed as including references to the offices of Justice of the Supreme Court and Justice of Appeal, offices of members of the Police Department, and offices on the Governor-General's personal staff.




4. In this Constitution, unless the context otherwise requires, references to an office in the public service shall not be construed as including references to the office of Prime Minister or other Minister of State, Speaker or Deputy Speaker or member of the House of Representatives, President or Vice-President or Senator, member of the Belize Advisory Council, or member of any Commission established by this Constitution or the Clerk, Deputy Clerk or staff of the National Assembly.




4a. In this Constitution or in any other Act, Ordinance, rule, regulation, order or other instrument having effect as part of the laws of Belize, a reference-







a.
to "the Police Force" or to "the Force" shall be substituted by the words "the Police Department" or "the Department", as the case may be;






b.
to "the Permanent Secretary" shall be substituted by the words "the Chief Executive Officer";






c.
to the "Judicial and Legal Services Section of the Public Services Commission" shall be substituted by the words "the Judicial and Legal Services Commission".






5. For the purposes of this Constitution, a person shall not be regarded as holding a public office by reason only of the fact that he is in receipt of a pension or other like allowance in respect of service under the Crown.




6. Save as otherwise provided in this Constitution, the Interpretation Act 1980 as in force immediately before Independence Day shall apply, with the necessary adaptations, for the purpose of interpreting this Constitution.



PART XI. Transitional Provisions



132. Interpretation of this Part


In this Part-







•
"the Constitution Ordinance" means the British Honduras Constitution Ordinance 1963;






•
"the Letters Patent" means the Belize Letters Patent 1964 to 1979.





133. The Constitution-transitional powers


The Governor (as defined for the purposes of the Letters Patent) acting after consultation with the Premier (as so defined) may at any time after this section comes into operation exercise any of the powers conferred on the Governor-General by section 134 of this Constitution to such extent as may be necessary or expedient to enable the Constitution to function as from Independence Day.



134. Existing laws




1. Subject to the provisions of this Part, the existing laws shall notwithstanding the revocation of the Letters Patent and the Constitution Ordinance continue in force on and after Independence Day and shall then have effect as if they had been made in pursuance of this Constitution but they shall be construed with such modifications, adaptations, qualifications and exceptions as may be necessary to bring them into conformity with this Constitution.




2. Where any matter that falls to be prescribed or otherwise provided for under this Constitution by the National Assembly or by any other authority or person is prescribed or provided for by or under an existing law (including any amendment to any such law made under this section) that prescription or provision shall as from Independence Day have effect (with such modifications, adaptations, qualifications and exceptions as may be necessary to bring it into conformity with this Constitution) as if it had been made under this Constitution by the National Assembly or as the case may require by the other authority or person.




3. The Governor-General may by Order published in the Gazette within twelve months after Independence Day make such amendments to any existing law (other than this Constitution) as may be necessary or expedient for bringing that law into conformity with the provisions of this Constitution or otherwise for giving effect or enabling effect to be given to those provisions.




4. An Order made under this section may be amended or revoked by the National Assembly or in relation to any existing law affected thereby, by any other authority having power to amend, repeal or revoke that existing law.




5. The provisions of this section shall be without prejudice to any powers conferred by this Constitution or by any other law upon any person or authority to make provision for any matter, including the amendment or repeal of any existing law.




6. In this section, the expression "existing law" means any Act of the Parliament of the United Kingdom, Order of Her Majesty in Council, Ordinance, rule, regulation, order or other instrument having effect as part of the law of Belize immediately before Independence Day (including any such law made before that day and coming into operation on or after that day).



135. First Governor-General




1. Her Majesty may before Independence Day appoint the first Governor-General from among persons who qualify by virtue of section 23 of this Constitution to become citizens of Belize on Independence Day.




2. Any such appointment shall take effect as from Independence Day, and the person so appointed shall hold office in accordance with section 30 of this Constitution.



136. Ministers




1. The person who, immediately before Independence Day, holds the office of Premier under the Letters Patent shall, as from that day, hold office as Prime Minister as if he had been appointed thereto under section 37 of this Constitution.




2. The persons who, immediately before Independence Day, hold office as Ministers (other than the Premier) under the Letters Patent shall, as from that day, hold the like offices as if they had been appointed thereto under section 40 of this Constitution.




3. Any person holding the office of Prime Minister or other Minister by virtue of subsections (1) and (2) of this section who, immediately before Independence Day, was under the Letters Patent assigned responsibility for any business or department of government shall, as from that day, be deemed to have been assigned responsibility for that business or department under section 41 of this Constitution.




4. Any person holding the office of Prime Minister or other Minister by virtue of subsections (1) and (2) of this section shall be deemed to have satisfied the requirements of section 46 of this Constitution.



137. National Assembly




1. The persons who, immediately before Independence Day, are members of the former House of Representatives shall, as from that day, be deemed to have been elected in pursuance of section 56(1) of this Constitution in the respective electoral divisions corresponding to the electoral divisions by which they were returned to the former House of Representatives, and shall hold their seats in the House of Representatives in accordance with the provisions of this Constitution.




2. The persons who, immediately before Independence Day, are members of the former Senate, having been appointed as such under paragraphs (a), (b) and (c) of section 9(2) of the Constitution Ordinance, shall, as from Independence Day, be deemed to have been appointed to the Senate in pursuance of section 61 of this Constitution, and shall hold their seats in the Senate in accordance with the provisions of this Constitution.




3. The persons deemed to be elected to the House of Representatives or to be appointed to the Senate by virtue of subsections (1) and (2) of this section shall be deemed to have satisfied the requirements of section 71 of this Constitution.




4. The persons who, immediately before Independence Day, are the Speaker and Deputy Speaker of the former House of Representatives and the President and Vice-President of the former Senate shall, as from Independence Day, be deemed to have been elected respectively as Speaker and Deputy Speaker of the House of Representatives and President and Vice-President of the Senate in accordance with the provisions of this Constitution and shall hold office in accordance with those provisions.




5. The person who, immediately before Independence Day, is the Leader of the Opposition in the former House of Representatives shall, as from that day, be deemed to have been appointed as Leader of the Opposition in pursuance of section 47 of this Constitution, and shall hold office as such in accordance with the provisions of this Constitution.




6. The Standing Orders of the former House of Representatives and of the former Senate as in force immediately before Independence Day shall, until it is otherwise provided under section 70 of this Constitution, be the Standing Orders respectively of the House of Representatives and of the Senate, but they shall be construed with such modifications, adaptations, qualifications and exceptions as may be necessary to bring them into conformity with this Constitution.




7. Notwithstanding anything in section 84(2) of the Constitution (but subject to subsection (3) of that section), the National Assembly shall, unless sooner dissolved, stand dissolved on 30th November 1984 (that is to say, five years from the date when the two Houses of the former National Assembly first met after the last dissolution of that Assembly under the Constitution Ordinance).




8. In this section, the expressions "former National Assembly", "former House of Representatives", and "former Senate" mean respectively the National Assembly, House of Representatives, and Senate established by the Constitution Ordinance.



138. Existing public officers


Subject to the provisions of this Constitution every person who immediately before Independence Day holds or is acting in a public office under the Letters Patent or the Constitution Ordinance shall, as from that day, continue to hold or act in that office or the corresponding office established by this Constitution as if he had been appointed thereto in accordance with the provisions of this Constitution and as if he had taken any oath required by this Constitution or any other law:


Provided that any person who under the Letters Patent, the Constitution Ordinance or any other law in force immediately before Independence Day would have been required to vacate his office at the expiration of any period shall, unless earlier removed in accordance with this Constitution, vacate his office at the expiration of that period.



139. Supreme Court and Court of Appeal




1. Subject to the provisions of this Constitution, the Supreme Court shall on and after Independence Day have all the powers which immediately before that day are vested in the former Supreme Court.




2. All proceedings that, immediately before Independence Day, are pending before the former Supreme Court may be continued and concluded on and after that day before the Supreme Court.




3. Any decision given before Independence Day by the former Supreme Court shall for the purposes of its enforcement or of any appeal therefrom have effect on and after that day as if it were a decision of the Supreme Court.




4. Any appeals from Belize that, immediately before Independence Day, are pending before the former Court of Appeal may be continued and concluded on and after that day before the Court of Appeal.




5. Any decision given before Independence Day by the former Court of Appeal shall for the purposes of its enforcement or of any appeal therefrom have effect on and after that day as if it were a decision of the Court of Appeal.




6. In this section-







•
"the former Supreme Court" means the Supreme Court established by the Constitution Ordinance;






•
"the former Court of Appeal" means the Court of Appeal established by the Court of Appeal Ordinance 1967.





140. Alteration of this Part




1. The National Assembly may alter any of the provisions of this Part, other than those referred to in subsection (2) of this section, in the manner specified in section 69(4) of this Constitution.




2. The National Assembly may alter this section, subsections (1), (4) and (7) of section 137, section 138 and section 139 of this Constitution in the manner specified in subsections (3) and (5) of section 69 of this Constitution.




3. Subsections (7) and (8) of section 69 of this Constitution shall apply for the purpose of construing references in this section to any provision of this Part and to the alteration of any such provision as they apply for the purpose of construing references in section 69 of this Constitution and in Schedule 2 hereto to any provision of this Constitution and to the alteration of any such provision.



PART XII. Repeal and Date of Commencement



141. Commencement


This Constitution shall come into operation on Independence Day:


Provided that sections 133 and 135 of this Constitution shall come into operation forthwith.



142. Revocations


The Ordinances set out in Schedule 4 are revoked with effect from Independence Day.



PART XIII. Government Control over Public Utilities



143. Interpretation


For the purposes of this Part:-







•
“public utilities” means the provision of electricity services, telecommunication services and water services;






•
“public utility provider” means–









a.
Belize Electricity Limited, a company incorporated under the Companies Act, or its successors by whatever name called;






b.
Belize Telemedia Limited, a company incorporated under the Companies Act, or its successors by whatever name called; and






c.
Belize Water Services Limited, a company incorporated under the Companies Act, or its successors by whatever name called;






•
“Government” means the Government of Belize;






•
“Government shareholding” shall be deemed to include any shares held by the Social Security Board;






•
“majority ownership and control” means the holding of not less than fifty one per centum (51%) of the issued share capital of a public utility provider together with a majority in the Board of Directors, and the absence of any veto power or other special rights given to a minority shareholder which would inhibit the Government from administering the affairs of the public utility provider freely and without restriction.





144. Majority ownership and control of public utilities




1. From the commencement of the Belize Constitution (Eighth Amendment) Act, 2011, the Government shall have and maintain at all times majority ownership and control of a public utility provider; and any alienation of the Government shareholding or other rights, whether voluntary or involuntary, which may derogate from Government’s majority ownership and control of a public utility provider shall be wholly void and of no effect notwithstanding anything contained in section 20 or any other provision of this Constitution or any other law or rule of practice:


Provided that in the event the Social Security Board (“the Board”) intends to sell the whole or part of its shareholding which would result in the Government shareholding (as defined in section 143) falling below 51% of the issued stock capital of a public utility provider, the Board shall first offer for sale to the Government, and the Government shall purchase from the Board, so much of the shareholding as would be necessary to maintain the Government’s majority ownership and control of a public utility provider; and every such sale to the Government shall be valid and effectual for all purposes.




2. Any alienation or transfer of the Government shareholding contrary to subsection (1) above shall vest no rights in the transferee or any other person other than the return of the purchase price, if paid.



145. Validity of Acquisition Orders in respect of Belize Electricity Limited and Belize Telemedia Limited




1. For the removal of doubts, it is hereby declared that the acquisition of certain property by the Government under the terms of-







a.
Electricity Act, as amended, and the Electricity (Assumption of Control Over Belize Electricity Limited) Order, 2011 (hereinafter referred to as “the Electricity Acquisition Order”); and






b.
Belize Telecommunications Act, as amended, and the Belize Telecommunications (Assumption of Control Over Belize Telemedia Limited) Order, 2011, (hereinafter referred to as “the Telemedia Acquisition Order”),




was duly carried out for a public purpose in accordance with the laws authorizing the acquisition of such property.




2. The property acquired under the terms of the Electricity Acquisition Order and the Telemedia Acquisition Order referred to in subsection (1) above shall be deemed to vest absolutely and continuously in the Government free of all encumbrances with effect from the date of commencement specified in the said Orders.




3. Nothing in the foregoing provisions of this section shall prejudice the right of any person claiming an interest in or right over the property acquired under the said Acquisition Orders to receive reasonable compensation within a reasonable time in accordance with the law authorizing the acquisition of such property.



SCHEDULE 1 TO THE CONSTITUTION. Definition of Belize (Section 1)




1. The territory of Belize comprises the mainland of Belize and all its associated islands and cayes within the area bounded by the frontiers with Guatemala and Mexico and the outer limit of the territorial sea of Belize described as follows:-







a.
the frontier with Guatemala is the line prescribed by the Treaty between the United Kingdom and Guatemala signed on 30 April 1859;






b.
the frontier with Mexico is the line prescribed by the Treaty between the United Kingdom and Mexico signed on 8 July 1893;






c.
the outer limit of the territorial sea of Belize is the limit provided by law measured from such baselines as may have been prescribed before Independence Day by law or otherwise, or as may be so prescribed thereafter,




and also includes the Turneffe Islands, the Cayes of Lighthouse Reef and Glover Reef, together with all associated islets and reefs, and their adjacent waters as far as the outer limit of the territorial sea appertaining to them.




2. The area referred to in paragraph 1 of this Schedule includes, but is not limited to, Ambergris Caye, Caye Caulker, Caye Chapel, Long Caye, Frenchman's Caye, St. George's Caye, Sergeant's Caye, Goff's Caye, English Caye, Rendezvous Caye, Bluefield Range of Cayes, Southern Long Caye, Columbus Caye, Fly Range of Cayes, Tobacco Range of Cayes, Southern Water Caye, Carrie Bow Caye, Gladden Caye, Silk Cayes, Pompion Caye, Ranguana Range of Cayes, Sapodilla Range of Cayes, Snake Cayes, all islands and cayes associated with the above-mentioned cayes, and all other cayes lying within and along the Barrier Reef.



SCHEDULE 2 TO THE CONSTITUTION. Alteration of Constitution (Section 69)


Provisions of Constitution referred to in section 69(3)-







i.
Part II;






ii.
sections 55 to 60 (inclusive), 84, 85, 88 to 93 (inclusive);






iii.
Part VII;






iv.
sections 52(2), 54, 108(7) and (8), 109(6) and (7), and 111;






v.
sections 105 and 106.





SCHEDULE 3 TO THE CONSTITUTION. Form of Oath and Form of Affirmation (Section 131(1))


Form of Oath


Oath of Allegiance and Office


I, ____________________________, do swear that I will bear true faith and allegiance to Belize, and will uphold the Constitution and the law, and that I will conscientiously, impartially and to the best of my ability discharge my duties as [ ] and do right to all manner of people without fear or favour, affection or ill-will. [So help me, God.]


Form of Affirmation


Affirmation of Allegiance and Office


I, ____________________________, do solemnly and sincerely affirm and declare that I will bear true faith and allegiance to Belize, and will uphold the Constitution and the law, and that I will conscientiously, impartially and to the best of my ability discharge my duties as [ ] and do right to all manner of people without fear or favour, affection or ill-will.



SCHEDULE 4 TO THE CONSTITUTION. REVOCATIONS


Ordinance Revoked / References


British Honduras Constitution Ordinance, 1963. / No. 33/1963


British Honduras Constitution (Amendment) Ordinance, 1966 / No. 23/1966


British Honduras Constitution (Amendment) Ordinance, 1970 / No. 9/1970

